Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of January 15,
2019, by and among Alpine Immune Sciences, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i)(a) that aggregate number of shares of common stock, par value $0.001 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 4,706,700 shares of Common Stock and shall be
collectively referred to herein as the “Common Shares”) and (b) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants Relating to
Common Shares”), to acquire up to that number of additional shares of Common
Stock equal to thirty-nine percent (39%) of the number of Common Shares
purchased by such Purchaser (rounded down to the nearest whole share) and
(ii)(a) that aggregate number of shares of Series X Preferred Stock, par value
$0.001 per share (the “Preferred Stock”), of the Company, set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be 0 shares of Preferred Stock and shall be
collectively referred to herein as the “Preferred Shares” and together with the
Common Shares, the “Shares”) and (b) warrants (the “Warrants Relating to
Preferred Shares” and together with the Warrants Relating to Common Shares, the
“Warrants”), in substantially the form attached hereto as Exhibit A, to acquire
up to that number of additional shares of Common Stock equal to thirty-nine
percent (39%) of the number of Preferred Shares purchased by such Purchaser
(rounded down to the nearest whole share). The shares of Common Stock issuable
upon exercise of or otherwise pursuant to the Warrants collectively are referred
to herein as the “Warrant Shares”.

C. The Shares, the Warrants, the Warrant Shares and the Underlying Shares
collectively are referred to herein as the “Securities”.

D. The Company has engaged Piper Jaffray & Co. as its sole lead placement agent
(the “Placement Agent”) for the offering of the Shares and Warrants on a “best
efforts” basis.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares, the Warrant
Shares and the Underlying Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Acquiring Person” has the meaning set forth in Section 4.6.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Annual Meeting” has the meaning set forth in Section 4.16.

“Applicable Laws” has the meaning set forth in Section 3.1(qq).

“Agreement” has the meaning set forth in the Preamble.

“Authorizations” has the meaning set forth in Section 3.1(qq).

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Certificate of Designation” means the Certificate of Designation of Rights,
Preferences and Privileges of the Series X Preferred Stock setting forth the
preferences, rights and limitations of the Preferred Stock to be filed only if
necessary for the issuances of the Preferred Shares prior to the Closing by the
Company with the Secretary of State of the State of Delaware substantially in
the form attached hereto as Exhibit K.

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

2



--------------------------------------------------------------------------------

“Common Stock Subscription Amount” means, with respect to each Purchaser, the
aggregate amount to be paid for the Common Shares and the Warrants Relating to
Common Shares purchased hereunder as indicated on such Purchaser’s signature
page to this Agreement next to the heading “Common Stock Subscription Amount” in
United States dollars and in immediately available funds.

“Common Unit Purchase Price” means $5.37 per unit of Common Share and Warrant
Relating to Common Shares.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Wilson Sonsini Goodrich & Rosati, Professional
Corporation.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Decheng Capital” means Decheng Capital China Life Sciences USD Fund III, L.P.

“Decheng Representative” has the meaning set forth in Section 5.1(k).

“DTC” has the meaning set forth in Section 4.1(c).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

“Escrow Agent” has the meaning set forth in Section 2.1(d).

“Escrow Amount” has the meaning set forth in Section 2.1(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Existing Investors” has the meaning set forth in Section 3.2(o).

“FDA” has the meaning set forth in Section 3.1(ll).

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Health Care Laws” has the meaning set forth in Section 3.1(ll).

“HIPAA” has the meaning set forth in Section 3.1(qq).

“Indemnified Person” has the meaning set forth in Section 4.9.

 

3



--------------------------------------------------------------------------------

“Intellectual Property Assets” has the meaning set forth in Section 3.1(p).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

“Investment Company Act” has the meaning set forth in Section 3.1(w).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the forms of Exhibit E-1 and
Exhibit E-2, executed by the Company and delivered to and acknowledged in
writing by the Transfer Agent.

“Legacy Alpine” has the meaning set forth in Section 3.1(p).

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

“Lock-Up Agreement” has the meaning set forth in Section 2.2(a)(ix).

“Material Adverse Effect” has the meaning set forth in Section 3.1(b).

“Money Laundering Laws” has the meaning set forth in Section 3.1(pp).

“Net Short Sale” has the meaning set forth in Section 4.13.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“OFAC” has the meaning set forth in Section 3.1(kk).

“Off-Balance Sheet Transaction” has the meaning set forth in Section 3.1(gg).

“Outside Date” means the thirtieth day following the date of this Agreement.

“Permits” has the meaning set forth in Section 3.1(n).

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent” has the meaning set forth in the Recitals.

“Preferred Shares” has the meaning set forth in the Recitals.

“Preferred Stock” has the meaning set forth in the Recitals, and also includes
any other class of securities into which the Preferred Stock may hereinafter be
reclassified or changed into.

“Preferred Stock Subscription Amount” means, with respect to each Purchaser, the
aggregate amount to be paid for the Preferred Shares and the Warrants Relating
to Preferred Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Preferred Stock
Subscription Amount” in United States dollars and in immediately available
funds.

“Preferred Unit Purchase Price” means $5.37 per unit of Preferred Share and
Warrant Relating to Preferred Shares.

 

4



--------------------------------------------------------------------------------

“Press Release” has the meaning set forth in Section 4.5.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.9.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulation S-X” has the meaning set forth in Section 3.1(i).

“Regulatory Authorities” has the meaning set forth in Section 3.1(oo).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Restricted Period” has the meaning set forth in Section 4.14.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Sarbanes-Oxley Act” has the meaning set forth in Section 3.1(s).

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

5



--------------------------------------------------------------------------------

“Stockholder Approval” has the meaning set forth in Section 4.16.

“Subscription Amount” means the Common Stock Subscription Amount and the
Preferred Stock Subscription Amount.

“Subsidiaries” means the consolidated subsidiaries of the Company.

“Threshold Amount” has the meaning set forth in Section 2.1(b).

“Trading Affiliate” has the meaning set forth in Section 3.2(i).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
explicitly contemplated hereunder.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York, 11219, and a facsimile number of (718) 765-8782, or any
successor transfer agent for the Company.

“Treasury” has the meaning set forth in Section 3.2(q).

“Underlying Shares” means the shares of Common Stock issued or issuable upon
conversion of the Preferred Stock.

“Warrant Shares” has the meaning set forth in the Recitals.

“Warrants” has the meaning set forth in the Recitals to this Agreement.

“Warrants Relating to Common Shares” has the meaning set forth in the Recitals
to this Agreement.

“Warrants Relating to Preferred Shares” has the meaning set forth in the
Recitals to this Agreement.

“XBRL” has the meaning set forth in Section 3.1(i).

 

6



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, (i) such
number of shares of Common Stock equal to the quotient resulting from dividing
(1) the Common Stock Subscription Amount for such Purchaser by (2) the Common
Unit Purchase Price, rounded down to the nearest whole share of Common Stock; in
addition, each Purchaser shall receive a Warrant to purchase a number of Warrant
Shares equal to thirty-nine percent (39%) of the number of shares of Common
Stock purchased by such Purchaser, as indicated below such Purchaser’s name on
the signature page to this Agreement; and (ii) such number of shares of
Preferred Stock equal to the quotient resulting from dividing (1) the Preferred
Stock Subscription Amount for such Purchaser by (2) the Preferred Unit Purchase
Price, rounded down to the nearest whole share of Preferred Stock; in addition,
each Purchaser shall receive a Warrant to purchase a number of Warrant Shares
equal to thirty-nine percent (39%) of the number of shares of Preferred Stock
purchased by such Purchaser, as indicated below such Purchaser’s name on the
signature page to this Agreement. The Warrants shall have an exercise price
equal to $12.74 per Warrant Share.

(b) Underlying Shares. The Company has authorized and has reserved and covenants
to continue to reserve, free of preemptive rights and other similar contractual
rights of stockholders, a number of its authorized but unissued shares of Common
Stock equal to the aggregate number of shares of Common Stock necessary to
effect the conversion of the Preferred Stock. The Purchasers acknowledge that
the Company shall not be required to issue any shares of Common Stock to a
Purchaser upon conversion by such Purchaser (or its assigns) of any shares of
the Preferred Stock to the extent (and only to the extent) that such conversion
would result in the Purchaser (including its predecessors-in-interest)
beneficially owning shares of Common Stock in excess of 19.99% of the
outstanding shares of Common Stock or the voting power of the Company (the
“Threshold Amount”) unless approved by the Company’s stockholders in accordance
with the applicable stockholder approval requirements of Nasdaq Marketplace
Rule 5635.

(c) Closing. The Closing of the purchase and sale of the Shares and Warrants
shall take place at the offices of Latham & Watkins LLP, 330 N. Wabash Ave.,
Suite 2800, Chicago, IL 60611, on the Closing Date or at such other locations or
remotely by facsimile transmission or other electronic means as the parties may
mutually agree.

(d) Form of Payment. Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on or prior to the Business Day immediately prior
to the Closing Date, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, to a non-interest
bearing escrow account established by the Company and the Placement Agent with
American Stock Transfer & Trust Company, LLC (the “Escrow Agent”) as set forth
on Exhibit H hereto (the aggregate amounts received being held in escrow by the
Escrow Agent are referred to herein as the “Escrow Amount”). On the Closing
Date, (a) the Company and the Placement Agent shall instruct the Escrow Agent to
deliver, in immediately available funds, the Escrow Amount constituting the
aggregate purchase price as follows: (1) to the Placement Agent, the fees and
reimbursable expenses payable to the Placement Agent (which fees and expenses
shall be set forth in such instructions), and (2) the balance of the aggregate
purchase price to the Company, (b) the Company shall irrevocably instruct the
Transfer Agent to issue to each Purchaser in book-entry form in an amount equal
to the number of Common Shares and Preferred Shares such Purchaser is
purchasing, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), the number of Shares such
Purchaser is purchasing as is set forth on such Purchaser’s signature page

 

7



--------------------------------------------------------------------------------

to this Agreement next to the heading “Number of Common Shares to be Acquired”
and “Number of Preferred Shares to be Acquired”, respectively, within one
(1) Trading Day after the Closing and (c) the Company shall deliver to each
Purchaser one or more Warrants in physical form, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof or in Exhibit A), evidencing the number of Warrants such Purchaser is
purchasing as is set forth on such Purchaser’s signature page to this Agreement
next to the heading “Underlying Shares Subject to Warrant Related to Common
Shares” and “Underlying Shares Subject to Warrant Relating to Preferred Shares”,
within three (3) Trading Days after the Closing.

(e) Purchase Price Allocation. The Company and the Purchasers shall use
commercially reasonable efforts to agree on a reasonable allocation of (i) the
Common Stock Subscription Amount between the Common Shares and the Warrants
Relating to Common Shares and (ii) the Preferred Stock Subscription Amount
between the Preferred Shares and the Warrants Relating to the Preferred Shares.
The Company and the Purchasers agree to file all relevant tax returns in a
manner consistent with the allocation agreed to pursuant to this Section 2.1(e).

2.2 Closing Deliveries. (a) On or prior to the Closing, the Company shall issue,
deliver or cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) [reserved];

(iii) facsimile copies of the Warrants, executed by the Company and registered
in the name of such Purchaser as set forth on the Book-Entry Questionnaire
included as Exhibit C-2 hereto, pursuant to which such Purchaser shall have the
right to acquire such number of Warrant Shares equal to thirty-nine percent
(39%) of the number of Shares issuable to such Purchaser, rounded down to the
nearest whole share, on the terms set forth therein, with the original Warrants
delivered within three (3) Trading Days of Closing; provided, however, that the
receipt of such facsimile copies shall be conditioned on the Company receiving a
completed Book-Entry Questionnaire from such Purchaser no later than 3:00 p.m.,
Eastern time, on the Business Day prior to the Closing Date;

(iv) a legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit D, executed by such counsel and addressed to the
Purchasers and the Placement Agent;

(v) the Registration Rights Agreement, duly executed by the Company;

(vi) duly executed Irrevocable Transfer Agent Instructions instructing the
Transfer Agent to deliver a book-entry statement evidencing the number of Shares
equal to such Purchaser’s (1) shares of Common Stock set forth below such
Purchaser’s name on the signature page of this Agreement, and (2) shares of
Preferred Stock set forth below such Purchaser’s name on the signature page of
this Agreement, in each case registered in the name of such Purchaser;

(vii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and bylaws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit F;

 

8



--------------------------------------------------------------------------------

(viii) the Compliance Certificate referred to in Section 5.1(i);

(ix) a Lock-Up Agreement, substantially in the form of Exhibit I hereto (the
“Lock-Up Agreement”) executed by each person listed on Exhibit J hereto, and
each such Lock-Up Agreement shall be in full force and effect on the Closing
Date;

(x) a certificate evidencing the good standing of the Company issued by the
Secretary of State of the State of Delaware, as of a date within three
(3) Business Days of the Closing Date;

(xi) a certificate of existence and authorization issued by the Secretary of
State of the State of Washington, as of a date within three (3) Business Days of
the Closing Date; and

(xii) a certified copy of the Certificate of Incorporation of the Company, as
certified by the Secretary of State of the State of Delaware, as of a date
within three (3) Business Days of the Closing Date.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Common Stock Subscription
Amount” and/or the “Preferred Stock Subscription Amount”, as applicable,
indicated below such Purchaser’s name on the applicable signature page hereto by
wire transfer to the Escrow Account, as set forth on Exhibit H attached hereto,
which Subscription Amount must be wired no later than the Business Day
immediately prior to the Closing Date;

(iii) the Registration Rights Agreement, duly executed by such Purchaser;

(iv) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Annex B to the Registration Rights Agreement; and

(v) a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Book-Entry Questionnaire in the forms attached
hereto as Exhibits C-1 and C-2, respectively, which Accredited Investor
Questionnaire and Book-Entry Questionnaire must be received by the Company no
later than 3:00 p.m., Eastern time, on the Business Day immediately prior to the
Closing Date.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as disclosed in the
SEC Reports, the Company hereby represents and warrants as of the date hereof
and the Closing Date (except for the representations and warranties that speak
as of a specific date, which shall be made as of such date), to each of the
Purchasers and to the Placement Agent:

(a) Subsidiaries. The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2017 except for subsidiaries that in the aggregate would not
constitute a “significant subsidiary” (as defined in Rule 405 under the
Securities Act). The Company’s wholly-owned subsidiary, AIS Operating Co., Inc.,
is a “significant subsidiary” (as defined in Rule 405 under the Securities Act).

 

9



--------------------------------------------------------------------------------

(b) Organization and Qualification. The Company and each of its Subsidiaries
have been duly organized, are validly existing as corporations or limited
liability entities and are in good standing under the laws of their respective
jurisdictions of organization, except where the failure to be so duly organized,
validly existing and in good standing would not reasonably be expected to have a
Material Adverse Effect. The Company and each of its Subsidiaries are, and will
be, duly licensed or qualified as a foreign corporation for the transaction of
business and in good standing under the laws of each other jurisdiction in which
their respective ownership or lease of property or the conduct of their
respective businesses requires such license or qualification, and have all
corporate power and authority necessary to own or hold their respective
properties and to conduct their respective businesses as described in the SEC
Reports, except where the failure to be so qualified or in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect or would reasonably be expected to have a material
adverse effect on or affecting the assets, business, operations, earnings,
properties, condition (financial or otherwise), prospects, stockholders’ equity
or results of operations of the Company and the Subsidiaries taken as a whole,
or prevent or materially interfere with the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”); provided, however, that any
of the following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market conditions in the U.S. economy or which are generally applicable to the
industry in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by the Transaction Documents, or (iii) effects caused
by any event, occurrence or condition resulting from or relating to the taking
of any action in accordance with the Transaction Documents.

(c) Authorization. The Company has all requisite corporate power and authority
to execute, deliver and perform its obligations contemplated by each of the
Transaction Documents to which it is a party. Each of the Transaction Documents
to which the Company is a party has been duly and validly authorized, executed
and delivered by the Company.

(d) No Conflicts. The issue and sale of the Shares and the Warrants and the
reservation for issuance and issuance of the Warrant Shares and the Underlying
Shares, the execution, delivery and performance of the Transaction Documents to
which the Company is a party and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company and its
Subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound or to which any of the property or assets of the
Company or any of its Subsidiaries is subject; (ii) result in any violation of
the provisions of the certificate of incorporation, charter or bylaws (or
similar organizational documents) of the Company or any of its Subsidiaries; or
(iii) result in any violation of any statute or any judgment, order, decree,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii), for such
conflicts, breaches, violations, liens, charges, encumbrances or defaults that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(e) Filings, Consents and Approvals. No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties or assets is required for the
issue and sale of the Securities, the execution, delivery and performance by the
Company of the Transaction Documents to which the Company is a party, the
consummation of the transactions contemplated by the

 

10



--------------------------------------------------------------------------------

Transaction Documents, except for (i) such consents, approvals, authorizations,
orders, filings, registrations or qualifications as may be required under the
Exchange Act, (ii) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (iii) filings required by applicable state or foreign securities
laws, (iv) the filing of a Notice of Sale of Securities on Form D with the
Commission under Regulation D of the Securities Act, (v) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
issuance and sale of the Securities and the listing of the Shares, the Warrant
Shares and the Underlying Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (vi) the filings required in
accordance with Section 4.5 of this Agreement and (vii) those that have been
made or obtained prior to the date of this Agreement (collectively, the
“Required Approvals”).

(f) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly authorized and validly issued, fully paid and nonassessable and
free and clear of all liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. The Warrants have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly authorized and validly issued, free and
clear of all liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. The Warrant Shares issuable upon
exercise of the Warrants have been duly authorized and, when issued and paid for
in accordance with the terms of the Transaction Documents and the Warrants, will
be duly authorized and validly issued, fully paid and nonassessable, free and
clear of all liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws. As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock the number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants). The Company shall, so
long as any of the Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued capital stock,
solely for the purpose of effecting the exercise of the Warrants, the number of
shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants). The Underlying Shares to be issued upon conversion of the Preferred
Stock have been duly authorized and, when issued and paid for in accordance with
the terms of the Transaction Documents and as set forth in the Certificate of
Designation, will be validly issued, free and clear of all liens, other than
restrictions on transfer provided in the Transaction Documents or imposed by
applicable securities laws and the rules and regulations of the Trading Market,
and shall not be subject to preemptive or similar rights, and the holders shall
be entitled to all rights accorded to a holder of Common Stock.

(g) Capitalization. The authorized capital of the Company consists of
200,000,000 shares of Common Stock, 13,854,205 of which are issued and
outstanding as of December 31, 2018, and 10,000,000 shares of preferred stock,
par value $0.001 per share, none of which are currently issued and outstanding
as of December 31, 2018. Under the Company’s Plans (as defined below) (i)
options to acquire 2,509,850 shares of Common Stock have been granted and are
currently outstanding as of December 31,2018, (ii) no restricted shares of
Common Stock have been granted and are currently outstanding as of December 31,
2018, and (iii) 496,530 shares of Common Stock remain available for future
issuance as of December 31, 2018 to directors, executive officers, employees and
consultants of the Company pursuant to the Company’s 2018 Equity Incentive Plan
(the “2018 Plan”) (which figure excludes an automatic increase on January 1,
2019 of 692,710 shares of Common Stock available for future issuance under the
2018 Plan). Since December 31, 2018, the Company has not issued any equity
securities, other than those issued pursuant to the 2018 Plan and any of the
Company’s other equity incentive plans disclosed in the SEC Reports

 

11



--------------------------------------------------------------------------------

(including employee stock purchase plans and any inducement equity plans or
awards established in compliance with Nasdaq Marketplace Rules) (collectively,
together with the 2018 Plan, the “Plans”) . The Company has outstanding warrants
to purchase 24,123 shares of Common Stock as of December 31, 2018 (the
“Outstanding Warrants”). Except as set forth in the Company SEC Reports, and
other than the shares of Common Stock reserved for issuance under the 2018 Plan
and the Outstanding Warrants, there are no outstanding options, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or shareholder agreements, or agreements of any kind for the purchase or
acquisition from the Company of any of its securities. The Company has an
authorized capitalization as set forth in the SEC Reports, and all of the issued
shares of the Company have been duly authorized and validly issued, are fully
paid and non-assessable, conform in all material respects to the description
thereof contained in the SEC Reports and were not issued in violation of any
preemptive right, resale right, right of first refusal or similar right. All of
the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued, and conform in all material respects to the description
thereof contained in the SEC Reports. All of the issued shares of capital stock
or other ownership interests of each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Person is entitled to preemptive rights,
rights of first refusal, rights of participation or similar rights with respect
to any securities of the Company, including with respect to the issuance of
Shares contemplated hereby. Except as set forth in the Company SEC Documents,
there are no voting agreements, registration rights agreements or other
agreements of any kind between the Company and any other Person relating to the
securities of the Company, including the Common Shares, Preferred Shares,
Warrants and Warrant Shares.

(h) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension, except where the failure to file on a timely
basis would not have or reasonably be expected to result in a Material Adverse
Effect (including, for this purpose only, any failure to qualify to register the
Shares, the Warrant Shares and the Underlying Shares for resale on Form S-1 or
which would prevent any Purchaser from using Rule 144 to resell any Securities).
As of their respective filing dates, or to the extent corrected by a subsequent
restatement, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company has never been an issuer subject to
Rule 144(i) under the Securities Act.

(i) Financial Statements. The historical financial statements (including the
related notes and supporting schedules) included in the SEC Reports comply as to
form in all material respects with the requirements of Regulation S-X under the
Securities Act (“Regulation S-X”) and present fairly, in all material respects,
the financial condition, results of operations and cash flows of the entities
purported to be shown thereby at the dates and for the periods indicated and
have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved. All disclosures contained in the SEC Reports
regarding “non-GAAP financial measures” (as defined by the rules and regulations
of the Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. There are no
financial statements (historical or pro forma) that are required to be included
in the SEC Reports that are not so included as required. The interactive data in
eXtensible Business Reporting Language (“XBRL”) included or incorporated by
reference in the SEC Reports fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

12



--------------------------------------------------------------------------------

(j) Material Changes. Except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the date of the latest audited
financial statements included in the SEC Reports, and, except as disclosed in a
subsequent SEC Report filed prior to the date hereof, neither the Company nor
any of its Subsidiaries has (i) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, (ii) issued or granted any securities (other than pursuant to
employee benefit plans, qualified stock option plans or other equity
compensation plans or arrangements existing on the date hereof and disclosed in
the SEC Reports), (iii) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (iv) entered into any material transaction not in
the ordinary course of business, or (v) declared or paid any dividend on its
share capital; and since such date, except as disclosed in the SEC Reports,
there has not been any change in the share capital, long-term debt, net current
assets or short-term debt of the Company or any of its Subsidiaries or any
adverse change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), prospects, results of
operations, stockholders’ equity, properties, management or business of the
Company and its Subsidiaries taken as a whole.

(k) Litigation. Except as disclosed in the SEC Reports, there are no legal or
governmental proceedings pending to which the Company or any of its Subsidiaries
is a party or of which any property or assets of the Company or any of its
Subsidiaries is the subject that, if determined adversely to the Company, would,
in the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a material adverse
effect on the performance of the Transaction Documents or the consummation of
the transactions contemplated by the Transaction Documents; and to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.

(l) No Labor Dispute; Compliance with Labor Laws. No labor disturbance by or
dispute with the employees of the Company or any of its Subsidiaries exists or,
to the knowledge of the Company, is imminent that could reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in violation of or has received written notice of any violation
with respect to any federal or state law relating to discrimination in the
hiring, promotion or pay of employees, nor any applicable federal or state wage
and hour laws, nor any state law precluding the denial of credit due to the
neighborhood in which a property is situated, the violation of any of which
could reasonably be expected to have a Material Adverse Effect.

(m) No Default. Except as disclosed in the SEC Reports, neither the Company nor
any of its Subsidiaries (i) is in violation of its certificate of incorporation,
charter or bylaws (or similar organizational documents), (ii) is in default, and
no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
it is a party, by which it is bound or to which any of its properties or assets
is subject, or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets or (iv) has failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of its property or to the conduct of its business, except in
the case of clauses (ii) and (iii), to the extent any such conflict, breach,
violation or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(n) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations, clearances, approvals, registrations, exemptions,
licenses or permits required by state, federal or foreign regulatory agencies or
bodies to conduct their respective businesses as currently conducted and as
described in the SEC Reports (“Permits”), and all such Permits are valid,
current and in full force and effect, except where the failure to so possess or
be valid, current and in full force and effect would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries is in violation of, or in
default under, any of the Permits or has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit. Neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any Permits which, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would reasonably be expected to
result in a Material Adverse Effect. The Company has not received any written
notice denying, revoking or modifying any “approved enterprise,” “benefited
enterprise” or “preferred enterprise” status with respect to any of the
Company’s facilities or operations.

(o) Title to Assets. The Company and each of its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, that are material to the business
of the Company, in each case free and clear of all liens, encumbrances and
defects, except for such liens, encumbrances and defects as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries. All assets held under lease by the Company and its Subsidiaries,
that are material to the business of the Company, are held by them under valid,
subsisting and enforceable leases, with such exceptions as do not materially
interfere with the use made and proposed to be made of such assets by the
Company and its Subsidiaries.

(p) Patents and Trademarks. To the knowledge of the Company, the Company and its
Subsidiaries own or possess the valid right to use all (i) patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, internet domain name registrations, copyrights, copyright
registrations, licenses and trade secret rights (collectively, “Intellectual
Property Rights”) and (ii) inventions, software, works of authorships,
trademarks, service marks, trade names, databases, formulae, know how, Internet
domain names and other intellectual property (including trade secrets and other
unpatented and/or unpatentable proprietary confidential information, systems, or
procedures) (collectively, “Intellectual Property Assets”) necessary to conduct
their respective businesses as currently conducted, and as proposed to be
conducted and described in the SEC Reports. The Company and its subsidiaries
have not received written notice of any challenge, which is still pending, by
any other person to the rights of the Company and its Subsidiaries with respect
to any Intellectual Property Rights or Intellectual Property Assets owned or
used by the Company or its Subsidiaries, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Company, the Company and its Subsidiaries’ respective
businesses as now conducted do not give rise to any material infringement of,
any material misappropriation of, or other material violation of, any valid and
enforceable Intellectual Property Rights of any other person. To the knowledge
of the Company, all licenses for the use of the Intellectual Property Rights
described in the SEC Reports are valid, binding upon and enforceable by or
against the parties thereto in accordance with their terms. The Company has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of material breach of any Intellectual Property
license, and the Company has no knowledge of any material breach by any other
person to any Intellectual Property license to which the Company is a party. No
claim has been made, and is currently pending, against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other Intellectual Property Right or
franchise right of any person, and, to the knowledge of the Company, there are
no facts that would form a reasonable basis for such claim, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has taken all reasonable steps to protect, maintain
and safeguard its

 

14



--------------------------------------------------------------------------------

Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements. The consummation of the
transactions contemplated hereby will not result in the loss or impairment of or
payment of any additional amounts with respect to, nor require the consent of
any other person in respect of, the Company’s right to own, use, or hold for use
any of the Intellectual Property Rights as owned, used or held for use in the
conduct of the business as currently conducted. To the knowledge of the Company,
no employee of Legacy Alpine and, since July 24, 2017, no employee of the
Company is in, or has ever been, in violation in any material respect of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company, or actions undertaken by the employee while employed with the Company.
For purposes of this section, “Legacy Alpine” means Alpine Immune Sciences,
Inc., which was the surviving entity following its merger with a wholly-owned
subsidiary of Nivalis Therapeutics, Inc. on July 24, 2017 and renamed as AIS
Operating Co., Inc.

(q) Insurance. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and each of its Subsidiaries maintain insurance from
nationally recognized, in the applicable country, insurers in such amounts and
covering such risks as is commercially reasonable in accordance with customary
practices for companies engaged in similar businesses and similar industries for
the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. All insurance policies of the Company and its Subsidiaries
are in full force and effect; the Company and each of its Subsidiaries are in
compliance with the terms of such policies in all material respects; neither the
Company nor any of its Subsidiaries has received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance; there are
no material claims by the Company or any of its Subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; and neither the Company nor any
such Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

(r) Transactions With Affiliates and Employees. No relationship, direct or
indirect, exists between or among the Company, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company, on the
other hand, that is required to be described in the SEC Reports that is not so
described.

(s) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain internal accounting controls designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of the Company’s financial statements in
conformity with GAAP and to maintain accountability for its assets, (iii) access
to the Company’s assets is permitted only in accordance with management’s
general or specific authorization, (iv) the recorded accountability for the
Company’s assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences, and (v) the
interactive data in XBRL included or incorporated by reference in the SEC
Reports fairly present the information called for in all material respects and
are prepared in accordance with the Commission’s rules and guidelines applicable
thereto (it being understood that this subsection shall not to require the
Company to comply with Section 404 of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Sarbanes-Oxley Act”) as of an earlier date than it would otherwise be required
to so comply under applicable law). Except as disclosed in the SEC Reports, as
of the date of the most recent balance sheet of the Company and its consolidated
subsidiaries audited by Ernst & Young LLP, there were no material weaknesses in
the Company’s internal controls.

 

15



--------------------------------------------------------------------------------

(t) Sarbanes-Oxley Compliance. There is and has been no failure on the part of
the Company or, to the knowledge of the Company, any of the Company’s directors
or officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act that are applicable to the Company or its directors or
officers in their capacities as directors or officers of the Company.

(u) No Other Brokers. Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than with the
Placement Agent) that would give rise to a valid claim against any of them or
the Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. Assuming the making and the obtaining of the Required
Approvals, the issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Trading Market.

(w) Investment Company The Company is not, and will not be, after giving effect
to the offer and sale of the Securities and the application of the proceeds
therefrom as described in Section 4.8, (i) required to register as an
“investment company” (within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”)) or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

(x) Registration Rights. Except as disclosed in the SEC Reports and other than
each of the Purchasers, there are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person. There are
no contracts, agreements or understandings to require the Company to include any
such securities in the Securities proposed to be offered pursuant to the
Transaction Documents, except for such contracts, agreements or understandings
that have been validly waived in writing prior to the date hereof.

(y) Exchange Act Registration and Listing of the Common Stock. The Company’s
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
listed on the Principal Trading Market; the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Principal Trading Market, nor has the Company received any notification that the
Commission or FINRA is contemplating terminating such registration or listing.

(z) Application of Takeover Protections; Rights Agreements. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

 

16



--------------------------------------------------------------------------------

(aa) Disclosure. The Company confirms that it has not provided, and to the
knowledge of the Company, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agent to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information regarding the Company or its Subsidiaries except (i) insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the Press Release as contemplated by Section 4.5
hereof or (ii) to such Purchaser, prior to such disclosure, that has executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company.

(bb) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the knowledge of the Company, any of its Affiliates or
any Person acting on its behalf has, directly or indirectly, at any time within
the past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

(cc) Tax Matters. The Company and each of its Subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date hereof, subject to permitted extensions (except where the failure to file
would not individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect), and have paid all taxes due (except where the failure
to pay would not individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect), and no tax deficiency has been determined
adversely to the Company or any of its Subsidiaries, nor does the Company have
any knowledge of any tax deficiencies that have been, or would reasonably be
expected to be asserted against the Company, that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(dd) Environmental Matters. Except as disclosed in the SEC Reports, the Company
and each of its Subsidiaries (i) are, and at all times since January 1, 2015
were, in compliance with all laws, regulations, ordinances, rules, orders,
judgments, decrees, permits or other legal requirements of any governmental
authority, including without limitation any international, foreign, national,
state, provincial, regional, or local authority, relating to pollution, the
protection of human health or safety, the environment, or natural resources, or
to use, handling, storage, manufacturing, transportation, treatment, discharge,
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”) applicable to such entity,
which compliance includes, without limitation, obtaining, maintaining and
complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses, and (ii) have not
received written notice or otherwise have knowledge of any actual or alleged
violation of Environmental Laws, or of any actual or potential liability for or
other obligation concerning the presence, disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except in the case of
clause (i) or (ii) where such non-compliance, violation, liability or other
obligation would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Except as described in the SEC Reports,
(x) there are no proceedings that are pending, or to the Company’s knowledge,
threatened, against the Company or any of its Subsidiaries under Environmental
Laws in which a governmental authority is also a party, other than such
proceedings regarding which it is reasonably believed no monetary sanctions of
$100,000 or more will be imposed, (y) the Company and its Subsidiaries are not
aware of any issues regarding compliance with Environmental Laws, including any
pending or proposed Environmental Laws, or liabilities or other obligations
under Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company and its Subsidiaries and (z) none of the Company and its Subsidiaries
anticipates material capital expenditures relating to Environmental Laws.

 

17



--------------------------------------------------------------------------------

(ee) No General Solicitation. The Company has not offered or sold any of the
Securities by any form of general solicitation or general advertising.

(ff) Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company or any of its Subsidiaries, has: (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, the Organization for Economic Co-operation and
Development Convention on Bribery of Foreign Public Officials in International
Business Transactions, and the rules and regulations thereunder and any other
similar foreign or domestic law or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment. The Company has
instituted and maintains policies and procedures designed to ensure continued
compliance with the laws and regulations referenced in clause (iii) of this
paragraph.

(gg) Off Balance Sheet Arrangements. There are no transactions, arrangements or
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its Affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off-Balance Sheet Transaction”) that could reasonably be
expected to materially affect the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off-Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), and are required to be described in the
SEC Reports, which have not been described as required.

(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

(ii) Regulation M Compliance. The Company and its controlled affiliates have not
taken, directly or indirectly, any action designed to or that has constituted or
that could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company in connection with the
offering of the Securities.

(jj) PFIC. Subject to the qualifications and assumptions set forth in the SEC
Reports, the Company is not, and upon the sale of the Shares and Warrants
contemplated hereby does not expect to become, a “passive foreign investment
company” (as defined in Section 1297 of the Internal Code Revenue Code of 1986,
as amended, and the regulations promulgated thereunder).

 

18



--------------------------------------------------------------------------------

(kk) OFAC. Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or controlled affiliate
of the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering of the Shares, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(ll) Compliance with Healthcare Laws and Regulations. The Company and, to the
knowledge of the Company, its directors, officers, employees, and agents (while
acting in such capacity) are, and at all times prior to the date hereof have
been, in compliance with, all health care laws and regulations applicable to the
Company or any of its product candidates or activities, including development
and testing of pharmaceutical products, kickbacks, recordkeeping, documentation
requirements, the hiring of employees (to the extent governed by Health Care
Laws, as defined below), quality, safety, privacy, security, licensure,
accreditation or any other aspect of developing and testing health care or
pharmaceutical products (collectively, “Health Care Laws”), except where such
noncompliance would not, individually or in the aggregate, have a Material
Adverse Effect. The Company has not received any notification, correspondence or
any other written or oral communication, including notification of any pending
or threatened claim, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental authority, including, without
limitation, the U.S. Food and Drug Administration (“FDA”), the U.S. Drug
Enforcement Administration, the Centers for Medicare & Medicaid Services and the
U.S. Department of Health and Human Services Office of Inspector General, of
potential or actual non-compliance by, or liability of, the Company under any
Health Care Laws. To the Company’s knowledge, there are no facts or
circumstances that would reasonably be expected to give rise to liability of the
Company under any Health Care Laws, except that would not individually or in the
aggregate have a Material Adverse Effect.

(mm) Shell Company. The Company is not an “ineligible issuer” (as defined in
Rule 405 promulgated under the Securities Act).

(nn) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents or any written agreement regarding the confidentiality and use of
confidential information.

(oo) Clinical Trials. The clinical and pre-clinical trials conducted by or on
behalf of or sponsored by the Company, or in which the Company has participated,
that are described in the SEC Reports or the results of which are referred to in
the SEC Reports, were and, if still pending, are being conducted in accordance
with standard medical and scientific research procedures and all applicable
statutes, rules and regulations of the FDA and comparable drug regulatory
agencies outside of the United States to which they are subject (collectively,
the “Regulatory Authorities”), including, without limitation, 21 C.F.R. Parts
50, 54, 56, 58 and 312, and current Good Clinical Practices and Good Laboratory
Practices; the descriptions in the SEC Reports of the results of such studies
and trials are accurate and complete and fairly present the data derived from
such trials; the Company has no knowledge of any other trials the results of
which are inconsistent with or otherwise call into question the results
described or referred to in the SEC Reports; the Company and its Subsidiaries
have each operated and are currently in compliance with all applicable statutes,
rules and regulations of the Regulatory Authorities, except where such
noncompliance would not, individually or in the aggregate, have a Material
Adverse Effect; and neither the Company, nor any of its Subsidiaries, has
received any written notices, correspondence or other communication from the
Regulatory Authorities or any governmental authority which threatens the
termination or suspension of any clinical or pre-clinical trials that are
described in the SEC Reports or the results of which are referred to in the SEC
Reports, and there are no reasonable grounds for same.

 

19



--------------------------------------------------------------------------------

(pp) Anti-Money Laundering Compliance. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any applicable related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

(qq) Compliance with Applicable Laws and Regulations. Except as described in the
Registration Statement and the Prospectus, as applicable, the Company and its
Subsidiaries: (i) are and at all times have been in compliance with all
statutes, rules and regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
advertising, labeling, promotion, sale, offer for sale, storage, import, export
or disposal of any product manufactured or distributed by the Company including,
without limitation the Federal Food, Drug and Cosmetic Act (21 U.S.C. §301 et
seq.), the Public Health Service Act (42 U.S.C. §201 et seq.), the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7b(b)), the civil False Claims Act (31
U.S.C. §3729 et seq.), the administrative False Claims Law (42 U.S.C.
§1320a-7b(a)), the federal Physician Payment Sunshine Act (42 U.S.C. §1320a-7h),
the Civil Monetary Penalties Law (42 U.S.C. §1320a-7a), the exclusion laws (42
U.S.C. §1320a-7), all criminal laws relating to health care fraud and abuse,
including, but not limited to, 18 U.S.C. §286-287, the criminal health care
fraud provisions of the Health Insurance Portability and Accountability Act of
1996 (18 U.S.C. §1035 and 1347) (“HIPAA”), Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act), HIPAA, as
amended by the Health Information Technology for Economic and Clinical Health
Act of 2009, and the Patient Protection and Affordable Care Act of 2010, as
amended by the Health Care and Education Affordability Reconciliation Act of
2010, the regulations promulgated pursuant to such laws, and any successor
government programs and comparable state laws, regulations relating to Good
Clinical Practices and Good Laboratory Practices, collection and reporting
requirements and the processing of any applicable rebate, chargeback or
adjustment, under applicable rules and regulations relating to the Medicaid Drug
Rebate Program (42 U.S.C. §1396r-8), any state supplemental rebate program,
Medicare average sales price reporting (42 U.S.C. §1395w-3a), the Public Health
Service Act (42 U.S.C. §256b), the VA Federal Supply Schedule (38 U.S.C. §8126)
or under any state pharmaceutical assistance program or U.S. Department of
Veterans Affairs agreement, and any successor government programs, and all other
local, state, federal, national, supranational and foreign laws, manual
provisions, policies and administrative guidance relating to the regulation of
the Company (collectively, the “Applicable Laws”), except where such
noncompliance would not, individually or in the aggregate, have a Material
Adverse Effect; (ii) have not received any written notice from any court or
arbitrator or governmental or regulatory authority or third party alleging or
asserting noncompliance with any Applicable Laws or any Permits and supplements
or amendments thereto required by any such Applicable Laws (“Authorizations”);
(iii) possess all Authorizations and such Authorizations are valid and in full
force and effect and are not in violation of any term of any such
Authorizations; (iv) have not received written notice of any claim, action,
suit, proceeding, hearing, enforcement, investigation arbitration or other
action from any court or arbitrator or governmental or regulatory authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations nor is any such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
threatened; (v) have not received any written or, to the Company’s knowledge,
oral notice that any court or arbitrator or governmental or regulatory authority
has taken, is taking or intends to take, action to limit, suspend, materially
modify or revoke any Authorizations nor is any such limitation, suspension,
modification or revocation threatened; (vi) have filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were

 

20



--------------------------------------------------------------------------------

complete and accurate in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission); and (vii) are not a party
to and have no ongoing reporting obligations pursuant to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders or similar
agreements with or imposed by any governmental or regulatory authority. Neither
the Company, any of its Subsidiaries nor any of its or their respective
officers, directors, employees or, to the Company’s knowledge of the Company,
agents, has been excluded, suspended or debarred from or otherwise ineligible
for participation in any U.S. federal health care program or human clinical
research or, to the knowledge of the Company, is subject to a governmental
inquiry, investigation, proceeding or other similar action that could reasonably
be expected to result in debarment, suspension, ineligibility or exclusion.

(rr) Absence of Settlement Agreements or Undertakings. Except as disclosed in
the SEC Reports, the Company is not a party to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders, or
similar agreements with or imposed by any governmental authority.

(ss) Material Contracts. There are no contracts or other documents required to
be described in the SEC Reports or filed as exhibits to the SEC Reports pursuant
to Item 601 of Regulation S-K that are not described and filed as required. The
statements made in the SEC Reports, insofar as they purport to constitute
summaries of the terms of the contracts and other documents described and filed
pursuant to Item 601 of Regulation S-K, constitute accurate summaries of the
terms of such contracts and documents in all material respects. Except as
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries
has knowledge that any other party to any such contract or other document filed
pursuant to Item 601 of Regulation S-K has any intention not to render full
performance as contemplated by the terms thereof.

(tt) Disclosure Controls. The Company and each of its Subsidiaries maintain
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) designed to ensure that the information required to be disclosed
by the Company and its Subsidiaries in the reports they file or submit under the
Exchange Act is accumulated and communicated to management of the Company and
its Subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made, and such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

(uu) Defense Production Act of 1950. The Company does not engage in the design,
fabrication, development, testing, production or manufacture of critical
technologies within the meaning of the Defense Production Act of 1950, as
amended, including all implementing regulations thereof and has no current
intention of engaging in such activities in the future.

(vv) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with SEC rules and guidance, to determine whether any Covered
Person (as defined below) is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) through (viii) under the Securities Act
(“Disqualification Events”). To the Company’s knowledge, no Covered Person is
subject to a Disqualification Event, except for a Disqualification Event covered
by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in Rule
506(d)(1) under the Securities Act, including the Company; any predecessor or
affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Securities; and any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Securities (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

 

21



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company and the Placement Agent as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares and Warrants
and, upon exercise of the Warrants, will acquire the Warrant Shares issuable
upon exercise thereof, and, upon conversion of the Preferred Stock, will acquire
the Underlying Shares upon conversion thereof, as principal for its own account
and not with a view to, or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the Securities for any minimum
period of time and reserves the right, subject to the provisions of this
Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any person or entity; such Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants and/or converts the Preferred Stock, as applicable, it
will be, an “accredited investor” as defined in Rule 501(a) under the Securities
Act.

 

22



--------------------------------------------------------------------------------

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(g) Acknowledgment of Risks.

(i) Such Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation:
(i) the Company remains a development stage business with limited operating
history and requires substantial funds in addition to the proceeds from the sale
of the Securities; (ii) an investment in the Company is speculative, and only
Purchasers who can afford the loss of their entire investment should consider
investing in the Company and the Securities; (iii) such Purchaser may not be
able to liquidate its investment; (iv) transferability of the Securities is
extremely limited; (v) in the event of a disposition of the Securities, such
Purchaser could sustain the loss of its entire investment; and (vi) the Company
has not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future. Such risks are
more fully set forth in the public filings made by the Company with the
Commission;

(ii) Such Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities; and

(iii) Such Purchaser has, in connection with such Purchaser’s decision to
purchase Securities, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, and such Purchaser has, with respect
to all matters relating to the Transaction Documents and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted any counsel to the Placement Agent or
counsel to the Company.

(h) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the SEC Reports and the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

 

23



--------------------------------------------------------------------------------

(i) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agent or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (each a “Trading Affiliate”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

(j) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(k) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agent
has acted solely as the agent of the Company in this placement of the Shares and
Warrants and such Purchaser has not relied on the business or legal advice of
the Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(l) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(m) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

24



--------------------------------------------------------------------------------

(n) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

(o) Beneficial Ownership. Other than Purchasers with holdings of Company
securities in excess of the Threshold Amount prior to any purchases pursuant to
this Agreement (“Existing Investors”), the purchase by such Purchaser of the
Shares and Warrants issuable to it at the Closing will not (either with or
without aggregating such Securities with the Warrant Shares for which such
Purchaser’s Warrants are exercisable) result in such Purchaser (individually or
together with any other Person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) (when added to any other
securities of the Company that it or they then own or have the right to acquire)
acquiring, or obtaining the right to acquire, in excess of the Threshold Amount
on a post transaction basis that assumes that such Closing shall have occurred.
Other than Existing Investors, such Purchaser does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of such Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of the Threshold Amount on a post transaction
basis that assumes that each Closing shall have occurred. A Purchaser shall not
be deemed to have acquired, or have the right to acquire, any shares of Common
Stock in excess of the Beneficial Ownership Limitation (as defined in the
Certificate of Designation) prior to the sixty-first (61st) day after the
Purchaser’s delivery of a Notice of Conversion under the Certificate of
Designation. Notwithstanding the foregoing, the Company shall at all times be
required to issue the applicable number of shares of Common Stock to a given
Purchaser upon the valid conversion by such Purchaser (or its assigns) of shares
of Series X Preferred Stock unless and only to the extent that such conversion
and related issuance: (i) would result in the aggregate issuance to a given
Purchaser (including its predecessors-in-interest) of a number of shares of
Common Stock in excess of the Threshold Amount, and (ii) has not been approved
by the Company’s stockholders in accordance with the stockholder approval
requirements of Nasdaq Marketplace Rule 5635.

(p) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

(q) Anti-Money Laundering Laws. Such Purchaser represents and warrants to, and
covenants with, the Company that: (i) such Purchaser is in compliance with the
regulations administered by the U.S. Department of the Treasury (“Treasury”)
Office of Foreign Assets Control; (ii) such Purchaser, its parents,
subsidiaries, affiliated companies, officers, directors and partners, and to
such Purchaser’s knowledge, its stockholders, owners, employees, and agents, are
not on the List of Specially Designated Nationals and Blocked Persons maintained
by Treasury and have not been designated by Treasury as a financial institution
of primary money laundering concern subject to special measures under
Section 311 of the USA PATRIOT Act, Pub. L. 107-56; (iii) to such Purchaser’s
knowledge, the funds to be used to acquire the Securities are not derived from
activities that contravene applicable anti-money laundering laws and
regulations; (iv) such Purchaser is in compliance with all other applicable anti
money laundering laws and regulations and has implemented anti money laundering
procedures that comply with applicable anti-money laundering laws and
regulations, including, as applicable, the requirements of the Bank Secrecy Act,
as amended by the USA PATRIOT Act, Pub. L. 107 56; and (v) to the best of its
knowledge (A) none of the funds to be provided by such Purchaser are being
tendered on behalf of a person or entity who has not been identified to such
Purchaser, and (B) upon the reasonable request of the Company, such Purchaser
agrees to re-certify in writing the representations, warranties and covenants
provided in this paragraph.

 

25



--------------------------------------------------------------------------------

(r) No “Bad Actor” Disqualification Events. Neither (i) the Purchaser, (ii) any
of its directors, executive officers, other officers that may serve as a
director or officer of any company in which it invests, general partners or
managing members, nor (iii) any beneficial owner of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act) held by the
Purchaser is subject to any Disqualification Event, except for Disqualification
Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act
and disclosed reasonably in advance of the Closing in writing in reasonable
detail to the Company.

(s) Representations by Non-United States persons. If Purchaser is not a United
States person, the Purchaser hereby represents that the Purchaser has satisfied
the laws of the Purchaser’s jurisdiction in connection with any invitation to
subscribe for the Securities or any use of the Transaction Documents, including
(i) the legal requirements within the Purchaser’s jurisdiction for the purchase
of the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Securities. The
Purchaser’s subscription and payment for, and the Purchaser’s continued
beneficial ownership of, the Securities will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act or
applicable state securities law. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and the
Registration Rights Agreement and shall have the rights and obligations of a
Purchaser under this Agreement and the Registration Rights Agreement with
respect to such transferred Securities.

(b) Legends. Any certificates or book-entry notations shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR

 

26



--------------------------------------------------------------------------------

THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH
FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED
HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Securities subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a book-entry notation (or certificate, as
applicable) to such holder or issue to such holder by electronic delivery at the
applicable balance account at the Depository Trust Company (“DTC”), if (i) such
Securities are registered for resale under the Securities Act (provided that, if
the Purchaser is selling pursuant to the effective registration statement
registering the Securities for resale, the Purchaser agrees to only sell such
Securities during such time that such registration statement is effective and
not withdrawn or suspended, and only as permitted by such registration
statement), (ii) such Securities are sold or transferred pursuant to Rule 144
(if the transferor is not an Affiliate of the Company), or (iii) such Securities
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Securities and without volume or manner-of-sale restrictions. Following
the earlier of (i) the Effective Date and (ii) Rule 144 becoming

 

27



--------------------------------------------------------------------------------

available for the resale of Securities, without the requirement for the Company
to be in compliance with the current public information required under Rule 144
as to such Securities and without volume or manner-of-sale restrictions, the
Company shall cause Company Counsel to issue to the Transfer Agent the legal
opinion referred to in the Irrevocable Transfer Agent Instructions. Any fees
(with respect to the Transfer Agent, Company Counsel or otherwise) associated
with the issuance of such opinion or the removal of such legend shall be borne
by the Company. Following the Effective Date, or at such earlier time as a
legend is no longer required for certain Securities, the Company will promptly
following the delivery by a Purchaser to the Company (with written notice to the
Company) of (i) a legended certificate or book-entry notation representing
Shares, Warrant Shares or Underlying Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in the form necessary to affect
the reissuance and/or transfer) and an opinion of counsel to the extent required
by Section 4.1(a), (ii) an Exercise Notice (as defined in the Warrants) in the
manner stated in the Warrants to effect the exercise of such Warrant in
accordance with its terms or (iii) a Notice of Conversion in the manner stated
in the Certificate of Designation to effect the conversion of such Preferred
Shares in accordance with their terms, and an opinion of counsel to the extent
required by Section 4.1(a) (such date, the “Legend Removal Date”), deliver or
cause to be delivered to such Purchaser a certificate or book-entry notation
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1(c). Certificates or
book-entry notations subject to legend removal hereunder may be transmitted by
the Transfer Agent to the Purchasers by crediting the account of the Purchaser’s
prime broker with DTC as directed by such Purchaser.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
forms of Exhibit E-1 and Exhibit E-2, as applicable, attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 4.1(d) (or instructions that are consistent
therewith) will be given by the Company to the Transfer Agent in connection with
this Agreement (other than those instructions contemplated in
Section 2.2(a)(vi)), other than with respect to the issuance of the Underlying
Shares upon a valid conversion of the Preferred Stock, and that the Securities
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the other Transaction
Documents and applicable law. The Company acknowledges that a breach by it of
its obligations under this Section 4.1(d) will cause irreparable harm to a
Purchaser. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach by the Company of the provisions of this
Section 4.1(d), that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares, the Warrant Shares and
the Underlying Shares in accordance with the plan of distribution contained in
the Registration Statement and if it does so it will comply therewith and with
the related prospectus delivery requirements unless an exemption therefrom is
available. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that the
Registration Statement registering the resale of the Shares, the Warrant Shares
and the Underlying Shares is not effective or that the prospectus included in
such Registration Statement no longer complies with the requirements of
Section 10 of the Securities Act, the Purchaser will refrain from selling such
Shares, the Warrant Shares and the Underlying Shares until such time as the
Purchaser is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Securities Act,
unless such Purchaser is able to, and does, sell such Shares, the Warrant Shares
and the Underlying Shares pursuant to an available exemption from the

 

28



--------------------------------------------------------------------------------

registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this Section 4.1(e) and each Purchaser hereunder will
indemnify and hold harmless each of such persons from any breaches or violations
of this Section 4.1(e).

4.2 Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the Closing Date, the number of shares of Common Stock issuable upon
exercise of the Warrants issued at the Closing (without taking into account any
limitations on exercise of the Warrants set forth in the Warrants). So long as
the Preferred Stock remains outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the maximum number of shares of Common
Stock to effect the conversion of the Preferred Stock.

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, for a period of twelve (12) months from the Closing,
the Company shall use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such twelve (12) month period, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144.

4.4 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

4.5 Securities Laws Disclosure; Publicity. By 9:00 A.M., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 A.M., New York City time, on the second (2nd) Trading Day
immediately following the date hereof, the Company will file a Current Report on
Form 8-K with the Commission describing the terms of the Transaction Documents
(and including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement, the form
of Warrant and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Staff of the Commission or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii). From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, non-public
information regarding the Company or its Subsidiaries received from the Company,
any Subsidiary or any of their respective officers, directors, employees or
agents, that is not disclosed in the Press Release unless a Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are required to be publicly disclosed by the Company as described
in this Section 4.5, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

29



--------------------------------------------------------------------------------

4.6 Stockholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers; provided, however, that no such Purchaser owns any
equity in the Company prior to its purchase of the Securities hereunder.

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information regarding the Company or its Subsidiaries
without the express written consent of such Purchaser, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares and Warrants hereunder for working capital and general corporate purposes
and shall not use such proceeds for the redemption of any Common Stock or Common
Stock Equivalents.

4.9 Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, stockholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct,
bad faith or malfeasance). Promptly after receipt by any Purchaser Party (the
“Indemnified Person”) of notice of any demand, claim or circumstances which
could reasonably be expected to give rise to a claim or the commencement of any
action, proceeding or investigation in respect of which indemnity may be sought
pursuant to this Section 4.9, such Indemnified Person shall promptly notify the
Company in writing and the Company shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Person,
and shall assume the payment of all fees and expenses; provided, however, that
the failure of any Indemnified Person so to notify the Company shall not relieve
the Company of its obligations hereunder except to the extent that the Company
is actually and

 

30



--------------------------------------------------------------------------------

materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them; provided, however, that the Company
shall not be responsible for the fees and expenses of more than one counsel for
all Indemnified Persons. The Company shall not be liable for any settlement of
any action, claim or proceeding effected without its prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.
Without the prior written consent of the Indemnified Person, which consent shall
not be unreasonably withheld, delayed or conditioned, the Company shall not
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
arising out of such proceeding.

4.10 Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares, the Warrant Shares and the Underlying Shares and shall use its
commercially reasonable efforts to take all steps necessary to cause all of the
Shares, the Warrant Shares and the Underlying Shares to be approved for listing
on the Principal Trading Market as promptly as possible thereafter.

4.11 Form D; Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Purchasers under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification).

4.12 Delivery of Shares and Warrants After Closing. Subject to the satisfaction
of each Purchaser’s obligations under the Transaction Documents, the Company
shall deliver, or cause to be delivered, a book-entry statement evidencing the
Shares within one (1) Trading Day after the Closing and physical Warrants
purchased by each Purchaser to such Purchaser within three (3) Trading Days of
the Closing Date.

4.13 Short Sales and Confidentiality After The Date Hereof. Such Purchaser shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.5 and (ii) this Agreement is terminated
in full pursuant to Section 6.18. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.5, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents. Notwithstanding the foregoing, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.5; provided, however, each Purchaser agrees, severally and not jointly
with any Purchasers, that they will not enter into any Net Short Sales (as
hereinafter defined) from the period commencing on the Closing Date and ending
on the earliest of (x) the Effective Date of the initial Registration Statement,
(y) the twenty-four (24) month anniversary of the Closing Date and (z) the date
that such Purchaser no longer holds any Securities. For purposes of this
Section 4.13, a “Net Short Sale” by any Purchaser shall mean a sale of Common
Stock by

 

31



--------------------------------------------------------------------------------

such Purchaser that is marked as a short sale and that is made at a time when
there is no equivalent offsetting long position in Common Stock held by such
Purchaser. For purposes of determining whether there is an equivalent offsetting
position in Common Stock held by the Purchaser, Warrant Shares that have not yet
been issued pursuant to the exercise of Warrants shall be deemed to be held long
by the Purchaser, and the amount of shares of Common Stock held in a long
position shall be all Shares and unexercised Warrant Shares (ignoring any
exercise limitations included therein) issuable to such Purchaser on such date,
plus any shares of Common Stock or Common Stock Equivalents otherwise then held
by such Purchaser. Notwithstanding the foregoing, in the event that a Purchaser
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Moreover, notwithstanding the foregoing, in the
event that a Purchaser has sold Securities pursuant to Rule 144 prior to the
Effective Date of the initial Registration Statement and the Company has failed
to issue Securities without legends prior to the settlement date for such sale
(assuming that such Securities meet the requirements set forth in Section 4.1(c)
for the removal of legends), the provisions of this Section 4.13 shall not
prohibit the Purchaser from entering into Net Short Sales for the purpose of
delivering shares of Common Stock in settlement of such sale. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that covering a
short position established prior to effectiveness of a resale registration
statement with shares included in such registration statement would be a
violation of Section 5 of the Securities Act, as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance.

4.14 Subsequent Equity Sales. From the date hereof until the earlier of (i) one
hundred eighty (180) days following the Closing Date and (ii) thirty (30) days
after the Effective Date (the “Restricted Period”), neither the Company nor any
Subsidiary shall issue shares of Common Stock or Common Stock Equivalents;
provided, however, the thirty (30) day period set forth in this Section 4.14
shall be extended for the number of Trading Days during such period in which
(i) trading in the Common Stock is suspended by any Trading Market, or
(ii) following the Effective Date, the Registration Statement is not effective
or the prospectus included in the Registration Statement may not be used by the
Purchasers for the resale of the Shares, the Warrant Shares and the Underlying
Shares. Notwithstanding anything to the contrary contained herein, the foregoing
restrictions shall not apply to (a) the Securities to be sold pursuant to the
Agreement, (b) the issuance by the Company of shares of Common Stock upon the
exercise (including any net exercise) of an option or warrant or the conversion
of a security outstanding on the date hereof or pursuant to contractual
obligations of the Company in effect as of the date hereof, (c) the issuance by
the Company of options, restricted stock units or restricted stock awards
(including the Common Stock issued upon the settlement or exercise thereof) to
employees, officers, directors, advisors or consultants of the Company pursuant
to employee benefit plans (including equity incentive plans) described in the
SEC Reports or pursuant to bona fide employee benefit or purchase plans
established during the Restricted Period (including any inducement equity plans
or awards established in compliance with the Nasdaq Marketplace Rules), (d) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided that (1) such plan does not
provide for the transfer of Common Stock during the Restricted Period and (2) no
public announcement or filing under the Exchange Act is required of or
voluntarily made by the Company regarding the establishment of such plan, or
(e) the issuance by the Company of shares of Common Stock or securities
convertible into, exchangeable for or that represent the right to receive Common
Stock in connection with (1) the acquisition by the Company or any of its
subsidiaries of the securities, business, technology, property or other assets
of another person or entity or pursuant to an employee benefit plan assumed by
the Company in connection with such acquisition, or (2) the Company’s joint
ventures, equipment leasing arrangements, licensing transactions,
collaborations, debt financings and other strategic transactions; provided that
the aggregate number of shares of Common Stock that the Company may sell or
issue or agree to sell or issue pursuant to clause (e) shall not exceed 5% of
the total number of shares of Common Stock outstanding immediately following the
completion of the transactions contemplated by this Agreement.

 

32



--------------------------------------------------------------------------------

4.15 Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Certificate of Designation sets forth the totality of the
procedures required of the Purchasers in order to convert the Preferred Stock.
No additional legal opinion, other information or instructions shall be required
of the Purchasers to convert their Preferred Stock. The Company shall honor
conversions of the Preferred Stock and shall deliver the Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents; provided, however, that the Company shall not be required
to issue any shares of Common Stock to a Purchaser upon conversion by such
Purchaser (or its assigns) of any shares of the Preferred Stock to the extent
(and only to the extent) that such conversion would result in the Purchaser
(including its predecessors-in-interest) beneficially owning shares of Common
Stock in excess of the Threshold Amount unless approved by the Company’s
stockholders in accordance with the applicable stockholder approval requirements
of Nasdaq Marketplace Rule 5635.

4.16 Stockholder Approval. To the extent any of the transactions contemplated by
the Transaction Documents, including the issuance of the Preferred Stock or the
exercise of the Warrants, requires stockholder approval pursuant to the rules
and regulations of the Principal Trading Market, the Company will, in connection
with its 2019 annual meeting of stockholders (the “Annual Meeting”), provide
notice of, and solicit proxies for the Company’s stockholders to obtain such
required approvals such that the Preferred Stock can be converted to Common
Stock and the Warrants can be exercised at any time, in each case without
restriction or additional stockholder approval (the “Stockholder Approval”). The
Annual Meeting shall occur no later than June 14, 2019. To the extent the
Stockholder Approval is not obtained, the Company will continue to seek the
Stockholder Approval at each annual meeting thereafter.

4.17 Board Representative. For so long as funds affiliated with Decheng Capital
beneficially own 8% or more in the aggregate of the issued and outstanding
Common Stock of the Company, excluding any shares of Common Stock issuable upon
the exercise of the remaining, unexercised portion of the Warrants held by
Decheng Capital, Decheng Capital will be entitled to nominate one member of the
Board of Directors and the Company will take all necessary actions to nominate
such director at each meeting of stockholders where such director nominee is up
for re-election.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Shares and Warrants at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

 

33



--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) Adverse Changes. Since the date hereof, no event or series of events shall
have occurred that has had or would reasonably be expected to have a Material
Adverse Effect.

(f) Listing. The Nasdaq Global Market shall have approved the listing of
additional shares application for the Shares, Warrant Shares and Underlying
Shares.

(g) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

(h) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(i) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit G.

(j) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

(k) Appointment of Director. Solely with respect to Purchasers affiliated with
Decheng Capital, the Board of Directors or a committee thereof with duly
delegated authority, shall have taken all necessary actions such that, effective
as of the Closing, (i) one representative of Decheng Capital (the “Decheng
Representative”) is appointed to the Board of Directors as a Class II director
and (ii) the Company and the Decheng Representative have entered into the
Company’s standard form of indemnification agreement.

5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company’s obligation to sell and issue the Shares and Warrants at the
Closing to the Purchasers is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchasers contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

 

34



--------------------------------------------------------------------------------

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(f) Listing.    The Nasdaq Global Market shall have approved the listing of
additional shares application for the Shares, the Warrant Shares and the
Underlying Shares.

(g) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers; provided, that pursuant to Section 6 of the
Warrants, the Company shall not be required to pay any tax that may be payable
in respect of any transfer involved in the registration of Warrant Shares or the
Warrants in a name other than that of the Purchaser or an Affiliate thereof.
Notwithstanding the foregoing, the Company shall reimburse Decheng Capital (a
Purchaser) up to $75,000 in the aggregate for its documented and reasonable
consulting, legal and other out of pocket expenses related to the transactions
contemplated by the Transaction Documents, which amount may be withheld by such
Purchaser from its aggregate Subscription Amount at the Closing.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number

 

35



--------------------------------------------------------------------------------

specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, and (d) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

 

 

If to the Company:

  

Alpine Immune Sciences, Inc.

        

    

201 Elliott Avenue West, Suite 230

    

Seattle, WA 98119

    

Telephone No.: (206) 788-4545

    

Facsimile No.: (206) 316-8383 (with a copy emailed to
ir@alpineimmunesciences.com, which shall not constitute notice)

    

Attention: Chief Financial Officer

 

With a copy to (which shall not constitute notice):

    

Wilson Sonsini Goodrich & Rosati, Professional Corporation

    

701 Fifth Avenue, Suite 5100

    

Seattle, WA 98104

    

Telephone No.: (206) 883-2500

    

Facsimile No.: (206) 883-2699

    

Attention: Patrick Schultheis and Michael Nordtvedt

 

If to a Purchaser:

  

To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Securities then held by
Purchasers, or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. Except in the case of a Fundamental Transaction as contemplated in the
Warrants, this Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of each Purchaser. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this the Transaction Documents that apply to the “Purchasers”.

 

36



--------------------------------------------------------------------------------

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) the Placement Agent is an intended third party beneficiary of
Article III hereof and (ii) each Purchaser Party is an intended third party
beneficiary of Section 4.9.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by email delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights, unless such rescission or withdrawal
would materially prejudice the Company.

 

37



--------------------------------------------------------------------------------

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. Except as expressly set forth in the Transaction Documents, the
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution to all stockholders of the Company payable
in shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof and prior to the Closing, each reference in any Transaction
Document to a number of shares or a price per share shall be deemed to be
amended to appropriately account for such event.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action

 

38



--------------------------------------------------------------------------------

taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents. For reasons of administrative
convenience only, Purchasers and their respective counsels have chosen to
communicate with the Company through Latham & Watkins LLP, counsel to the
Placement Agent. Each Purchaser acknowledges that Latham & Watkins LLP has
rendered legal advice to the Placement Agent and not to such Purchaser in
connection with the transactions contemplated hereby, and that each such
Purchaser has relied for such matters on the advice of its own respective
counsel. Each Purchaser also acknowledges that Wilson Sonsini Goodrich & Rosati,
P.C. has rendered legal advice to the Company and not such Purchaser. The
Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any Purchaser.

6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrants abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, if the Closing has not been consummated on or prior to 5:00 P.M.,
New York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ALPINE IMMUNE SCIENCES, INC.

By:

 

/s/ Paul Rickey

 

Name: Paul Rickey

 

Title: Senior Vice President and Chief Financial Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

NAME OF PURCHASER: Aspire Capital Fund, LLC

By

 

Aspire Capital Partners, LLC

By

 

WML Ventures Corp.

By:  

/s/ William F. Blank

Name:   William F. Blank Title:   President

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $249,994.98

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 46,554

Underlying Shares Subject to Warrant Related to Common Shares: 18,156

(39% of the number of Common Shares to be acquired)

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Preferred Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice:

155 N Wacker Dr, Suite 1600

Chicago, IL 60606

Telephone No.: (312) 658-0400

Attention: William Blank



--------------------------------------------------------------------------------

NAME OF PURCHASER: Alpine Immunosciences, LP

By:

 

/s/ Mitchell H. Gold

Name:

 

Mitchell H. Gold

Title:

 

Managing Partner of the General Partner

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $1,024,998.75

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 190,875

Underlying Shares Subject to Warrant Related to Common Shares: 74,441

(39% of the number of Common Shares to be acquired)

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Preferred Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice:

Alpine BioVentures, GP LLC

600 Stewart Street, Suite 1503, Seattle, WA 98101

Telephone No.: 206-441-5064

Facsimile No.: 206-441-7562

Attention: David Miller



--------------------------------------------------------------------------------

NAME OF PURCHASER: FRAZIER LIFE SCIENCES VIII, L.P. By:  

/s/ James N. Topper

Name:   James N. Topper Title:   Managing General Partner

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $1,999,997.43

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 372,439

Underlying Shares Subject to Warrant Related to Common Shares: 145,251

(39% of the number of Common Shares to be acquired)

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Common Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice:

601 Union Street, Suite 3200

Seattle, WA 98101

Telephone No.: (206) 621-7200



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Fund, L.P. By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President BVF Inc., itself General Partner BVF
Partners L.P., itself General Partner Biotechnology Value Fund, L.P.

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $1,550,549.91

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 288,743

Underlying Shares Subject to Warrant Related to Common Shares: 112,609

(39% of the number of Common Shares to be acquired)

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Preferred Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice:

BVF Partners LP

44 Montgomery Street 40th Floor San Francisco CA 94104

Telephone No.: 415-525-8830

Attention: James Kratky, CCO

 

Delivery Instructions:

(if different than above)

 

c/o The Depository Trust Company

Street: 570 Washington Blvd, 5th Floor

City/State/Zip: Jersey City, NJ 07310

Attention: Attn BNY Mellon/Branch Deposit Dept.

Telephone No.: 212.815.6475



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Fund II, L.P. By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President BVF Inc., itself General Partner BVF
Partners L.P., itself General Partner Biotechnology Value Fund II, L.P.

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $1,267,255.56

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 235,988

Underlying Shares Subject to Warrant Related to Common Shares: 92,035

(39% of the number of Common Shares to be acquired)

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Preferred Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice:

BVF Partners LP

44 Montgomery Street 40th Floor San Francisco CA 94104

Telephone No.: 415-525-8830

Attention: James Kratky, CCO

 

Delivery Instructions:

(if different than above)

c/o The Depository Trust Company

Street: 570 Washington Blvd, 5th Floor

City/State/Zip, Jersey City, NJ 07310

Attention: Attn BNY Mellon/Branch Deposit Dept.

Telephone No.: 212.815.6475



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Trading Fund OS, L.P. By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President BVF Inc., itself General Partner BVF
Partners L.P., itself Sole Member BVF Partners OS Ltd., itself General Partner
Biotechnology Value Trading Fund OS, L.P.

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $182,187.99

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 33,927

Underlying Shares Subject to Warrant Related to Common Shares: 13,231

(39% of the number of Common Shares to be acquired)

 

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Preferred Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice:

PO Box 309 Ugland House,

Grand Cayman, KY1-1104, Cayman Islands

Telephone No.: 415-525-8830

Attention: James Kratky, CCO

 

Delivery Instructions:

(if different than above)

c/o The Depository Trust Company

Street: 570 Washington Blvd, 5th Floor

City/State/Zip: Jersey City, NJ 07310

Attention: Attn BNY Mellon/Branch Deposit Dept.

Telephone No.: 212.815.6475



--------------------------------------------------------------------------------

   NAME OF PURCHASER:   Decheng Capital China Life Sciences USD Fund III, L.P.
    

By its General Partner,

Decheng Capital Management III (Cayman), LLC

     By:   

/s/ Xiangmin Cui                    

     Name:   

Xiangmin Cui

     Title:   

Manager

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $16,999,996.95

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 3,165,735

Underlying Shares Subject to Warrant Related to Common Shares: 1,234,636

(39% of the number of Common Shares to be acquired)

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Preferred Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice: c/o: Decheng Capital Management III (Cayman), LLC

Attention: Peter Colabuono

3000 Sand Hill Road, Building 2, Suite 110

Menlo Park, California 94025 Tel: +1 650 382 5506

 

With a copy (which shall not constitute notice) to:

Cooley LLP

Attention: Mark Tanoury

3175 Hanover Street

Palo Alto, California 94304

Tel: +1 650 843 5016

Fax: +1 650 849 7400



--------------------------------------------------------------------------------

NAME OF PURCHASER: OrbiMed Private Investments VI, LP By: OrbiMed Capital GP VI
LLC, its General Partner By:  

/s/ Carl Gordon

Name: Carl Gordon Title: Member

 

Purchase of Common Shares and Related Warrants

Common Stock Subscription Amount: $1,999,997.43

Common Unit Purchase Price: $5.37

Number of Common Shares to be Acquired: 372,439

Underlying Shares Subject to Warrant Related to Common Shares: 145,251

(39% of the number of Common Shares to be acquired)

Purchase of Preferred Shares and Related Warrants

Preferred Stock Subscription Amount: $0

Preferred Unit Purchase Price: $0

Number of Preferred Shares to be Acquired: 0

Underlying Shares Subject to Warrant Related to Preferred Shares: 0

(0% of the number of Preferred Shares to be acquired)

 

Address for Notice:

C/O OrbiMed Advisors LLC

601 Lexington Avenue 54th FL, New York, NY 10022

Telephone No.: 212.739.6400 Attention: Andrew So



--------------------------------------------------------------------------------

EXHIBITS:

 

A:

Form of Warrant

B:

Form of Registration Rights Agreement

C-1:

Accredited Investor Questionnaire

C-2:

Book-Entry Questionnaire

D:

Form of Opinion of Company Counsel

E:

Form of Irrevocable Transfer Agent Instructions

F:

Form of Secretary’s Certificate

G:

Form of Officer’s Certificate

H:

Wire Instructions

I:

Form of Lock-Up Agreement

J:

List of Directors and Executive Officers Executing Lock-Up Agreements

K:

Certificate of Designation of Series X Preferred Stock



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

(See Exhibit 10.3)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

(See Exhibit 10.2)



--------------------------------------------------------------------------------

INSTRUCTION SHEET

(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

 

A.

Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

 

  1.

Provide the information regarding the Purchaser requested on the signature page.
The Securities Purchase Agreement and the Registration Rights Agreement must be
executed by an individual authorized to bind the Purchaser.

 

  2.

Exhibit C-1 – Accredited Investor Questionnaire:

Provide the information requested by the Accredited Investor Questionnaire

 

  3.

Exhibit C-2 Book-Entry Questionnaire:

Provide the information requested by the Book-Entry Questionnaire

 

  4.

Annex B to the Registration Rights Agreement — Selling Securityholder Notice and
Questionnaire

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

 

  5.

Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:

Chad E. Huber

Piper Jaffray & Co.

800 Nicollet Mall, Suite 1000

Minneapolis, MN 55402

Tel: (212) 284-9573

Fax: (646) 224-8131

Email: Chad.E.Huber@pjc.com

 

B.

Instructions regarding the transfer of funds for the purchase of Shares and
Warrants are set forth on Exhibit H to the Securities Purchase Agreement.



--------------------------------------------------------------------------------

EXHIBIT C-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To: Alpine Immune Sciences, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants and/or the conversion of shares of
preferred stock (collectively, the “Securities”), of Alpine Immune Sciences,
Inc., a Delaware corporation (the “Corporation”). The Securities are being
offered and sold by the Corporation without registration under the Securities
Act of 1933, as amended (the “Act”), and the securities laws of certain states,
in reliance on the exemptions contained in Section 4(a)(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Corporation must determine that a potential investor
meets certain suitability requirements before offering or selling Securities to
such investor. The purpose of this Questionnaire is to assure the Corporation
that each investor will meet the applicable suitability requirements. The
information supplied by you will be used in determining whether you meet such
criteria, and reliance upon the private offering exemptions from registration is
based in part on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Securities:
                                         
                                         
                                                           

Business Address:                                          
                                         
                                         
                                                            

(Number and Street)

                                                                 
                                         
                                         
                                                                    

(City)                                                  (State)
                                         
                                                                        (Zip
Code)

Telephone Number: (___)                                          
                                         
                                         
                                                

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:                                          
                                         
                                         
                                                                  

State of formation:                                          Approximate Date of
formation:                                         
                                               

Were you formed for the purpose of investing in the securities being offered?

Yes ____ No ____



--------------------------------------------------------------------------------

If an individual:

Residence Address:                                          
                                         
                                         
                                                          

(Number and Street)

                                                                 
                                         
                                         
                                                                    

(City)                                               (State)
                                         
                                                        (Zip Code)

Telephone Number: (___)                                          
                                         
                                         
                                                

Age: __________ Citizenship: ____________ Where registered to vote:
_______________

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes ____ No ____

Social Security or Taxpayer Identification No.
                                         
                                         
                                                      

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

  — (1)

A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 

  — (2)

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 

  — (3)

An insurance company as defined in Section 2(13) of the Securities Act;

 

  — (4)

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 

  — (5)

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

  — (6)

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

2



--------------------------------------------------------------------------------

  — (7)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

  — (8)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

  — (9)

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

 

  — (10)

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

  — (11)

A natural person whose individual net worth, or joint net worth with that
person’s spouse (in each case, excluding the value of such person’s primary
residence), at the time of his purchase exceeds $1,000,000;

 

  — (12)

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

  — (13)

An executive officer or director of the Company;

 

  — (14)

An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

 

A.

FOR EXECUTION BY AN INDIVIDUAL:

 

                                     

 

By

 

                                                 

Date

     

Print Name:

 

                                                 

B. FOR EXECUTION BY AN ENTITY:

 

Entity Name:

 

                                                 

                                     

 

By

 

                                                 

Date

     

Print Name:

 

                                                 

 

Title:

 

                                                 

 

3



--------------------------------------------------------------------------------

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

 

Entity Name:

 

                                                 

                                     

 

By

 

                                                 

Date

     

Print Name:

 

                                                 

 

Title:

 

                                                 

 

Entity Name:

 

                                                 

                                     

 

By

 

                                                 

Date

     

Print Name:

 

                                                 

 

Title:

 

                                                 

 

4



--------------------------------------------------------------------------------

EXHIBIT C-2

BOOK-ENTRY QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.

  

The exact name that the Securities are to be registered in (this is the name
that will appear on the book-entry notation(s)). You may use a nominee name if
appropriate:

  

                                                                          

2.

  

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

  

                                                                          

3.

  

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

  

                                                                          

     

                                                                          

     

                                                                          

     

                                                                          

     

                                                                          

4.

  

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:

  

                                                                          



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF COMPANY COUNSEL

1. The Company is a corporation duly incorporated and validly existing as a
corporation under the laws of the State of Delaware and is in good standing
under such laws. The Company has requisite corporate power and authority to own,
lease and operate its properties and assets, and to carry on its business as
described in the Disclosure Materials and to carry out and perform its
obligations pursuant to the Transaction Documents. The Company is qualified to
do business as a foreign corporation in the State of Washington.

2. The authorized capital stock of the Company consists of 200,000,000 shares of
common stock, par value $0.001 per share and 10,000,000 shares of preferred
stock, par value $0.001 per share.

3. The Shares delivered on the date hereof have been duly authorized and are
validly issued, fully paid and non-assessable. The Warrant Shares issuable upon
exercise of the Warrants based on the exercise price in effect on the date
hereof have been duly authorized and reserved for issuance and, when issued and
delivered upon exercise by a holder in accordance with the provisions of the
Warrants, will be duly authorized, validly issued, fully paid and
non-assessable. The Underlying Shares have been duly authorized, and when issued
upon conversion of the Preferred Stock following requisite stockholder approval
as contemplated by the Certificate of Designation (the “Required Stockholder
Approval”), will be validly issued, fully paid and non-assessable.

4. Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

5. The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not violate any provision of (i) the Certificate of
Incorporation or the Bylaws; (ii) any U.S. federal, Washington or New York state
law known to us to be customarily applicable to transactions of the nature
contemplated in the Transaction Documents; or (iii) the DGCL.

6. The execution and delivery by the Company of the Transaction Documents, the
performance by the Company of its obligations pursuant thereto, and the issuance
and sale of the Securities being delivered on the date hereof pursuant to the
Transaction Documents do not breach or constitute a default under any Reviewed
Agreement or violate any Reviewed Judgment.

7. No consent, approval, authorization of, or designation, declaration or filing
with any governmental authority on the part of the Company is required for the
valid execution and delivery of the Transaction Documents or the issuance and
sale of the Securities, except (i) such as may have been obtained or made under
the Securities Act or the Exchange Act, (ii) those that have been made under the
rules of The Nasdaq Stock Market LLC, (iii) such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
applicable state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities, (iv) the Required Stockholder Approval, and
(v) as otherwise may be expressly contemplated by the Transaction Documents.

8. No registration of the Securities under the Securities Act is required for
the offer and sale of the Common Stock, Preferred Stock and Warrants (including
the Warrant Shares if such Warrant Shares were issued upon exercise as of the
date hereof, and the Underlying Shares if such Underlying Shares were issued
upon conversion as of the date hereof, assuming the Required Stockholder
Approval had been obtained prior to such issuance) to the Purchasers in the
manner contemplated by the Purchase Agreement, it being understood that no
opinion is expressed as to any subsequent resale of the Securities.



--------------------------------------------------------------------------------

9. Except as disclosed in the SEC Reports or otherwise expressly waived in
writing, there are no contracts, agreements or understandings known to us
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person or to
require the Company to include such securities in the securities to be
registered pursuant to the Registration Rights Agreement.

10. The Company is not, as of the date hereof, required to register as an
“investment company” as such term is defined in the Investment Company Act.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (COMMON STOCK)

As of January [●], 2019

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: Barry Rosenthal

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
January [•], 2019 (the “Agreement”), by and among Alpine Immune Sciences, Inc.,
a Delaware corporation (the “Company”), and the purchasers named on the
signature pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders, inter alia,
shares (the “Common Shares”) of Common Stock of the Company, par value $0.001
per share (the “Common Stock”), and warrants (the “Warrants”), which are
exercisable into shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:

(i) to issue book-entry statements in the name of each Holder representing the
number of Common Shares issuable pursuant to the Agreement as set forth on the
Schedule of Purchasers delivered herewith, registered in the name of each such
Holder, with such Common Shares bearing the restrictive legends identified on
the Schedule of Purchasers;

(ii) to issue book-entry statements representing shares of Common Stock upon
transfer or resale of the Common Shares; and

(iii) to issue book-entry statements representing shares of Common Stock upon
the exercise of the Warrants (the “Warrant Shares”) to or upon the order of a
Holder from time to time upon delivery to you of a properly completed and duly
executed Exercise Notice, in the form attached hereto as Annex I, which has been
acknowledged by the Company as indicated by the signature of a duly authorized
officer of the Company thereon together with indication of receipt of the
exercise price therefor.

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Common Shares and the Warrant Shares has been
declared effective by the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “Securities Act”), or (2) the
Shares and the Warrant Shares have been sold in conformity with Rule 144 under
the Securities Act (“Rule 144”) or are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions and (b) if applicable, a copy of such registration
statement, then, unless otherwise required by law, within three (3) Trading Days
of your receipt of a notice of transfer, Common Shares or the Exercise Notice,
you shall issue the book-entry statements representing the Common Shares and/or
the Warrant Shares, as the case may be, registered in the names of such Holders
or transferees, as the case may be, and such book-entry statements shall not
bear any legend restricting transfer of the Common Shares or the Warrant Shares
thereby and should not be subject to any stop-transfer restriction; provided,
however, that if



--------------------------------------------------------------------------------

such Common Shares and Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions, then the book-entry statements for such Common Shares and/or
Warrant Shares shall bear the following legend:

THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY FORECLOSURE OR TRANSFER OF THE
SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE PROVISIONS HEREIN, IN THE
SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND UPON
FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE
SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE SECURITIES PURCHASE
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Commission under the Securities Act is
attached hereto as Annex II.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

2



--------------------------------------------------------------------------------

Very truly yours,

ALPINE IMMUNE SCIENCES, INC.

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed:

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

_________________, ______

 

3



--------------------------------------------------------------------------------

Annex I

FORM OF EXERCISE NOTICE

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

Ladies and Gentlemen:

(1) The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Alpine Immune Sciences, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.

(2) The undersigned hereby exercises its right to purchase __________ Warrant
Shares pursuant to the Warrant.

(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):

☐ Cash Exercise

☐ “Cashless Exercise” under Section 10 of the Warrant

(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$___________ in immediately available funds to the Company in accordance with
the terms of the Warrant.

(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.

(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 12 of the Warrant to which this
notice relates.

(7) By its delivery of this Exercise Notice and pursuant to Section 4(b) of the
Warrant, the undersigned certifies to the Company that its representations
contained in Sections 3.2(b), (c) and (d) of the Purchase Agreement are true and
correct as of the date hereof as if remade in their entirety (or, in the case of
any transferee Holder that is not a party to the Purchase Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such transferee Holder as of the date hereof).

Dated: ____________________

Name of Holder: ___________________________

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs American Stock Transfer & Trust
Company, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated __________,
____, from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company, LLC.

 

ALPINE IMMUNE SCIENCES, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Annex II

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: Barry Rosenthal

Re: Alpine Immune Sciences, Inc.

Ladies and Gentlemen:

We are counsel to Alpine Immune Sciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of January [ 🌑 ], 2019, entered into by
and among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers, inter
alia, shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), and warrants exercisable for shares of Common Stock (the
“Warrants”). Pursuant to that certain Registration Rights Agreement of even
date, the Company agreed to register the resale of the Common Stock, including,
inter alia, the shares of Common Stock issuable upon exercise of the Warrants
and upon conversion of the Preferred Stock (collectively, the “Registrable
Securities”), under the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on                 , ____, the Company filed a Registration
Statement on Form S-1 (File No. 333-                ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after review
of the information contained on the Commission’s EDGAR website, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, ____,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

Very truly yours,

WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION

By:

 

 



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (PREFERRED STOCK)

As of January [•], 2019

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: Barry Rosenthal

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
January [•], 2019 (the “Agreement”), by and among Alpine Immune Sciences, Inc.,
a Delaware corporation (the “Company”), and the purchasers named on the
signature pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders, inter alia,
(i) shares (the “Preferred Shares”) of Series X Convertible Preferred Stock of
the Company, par value $0.001 per share (the “Preferred Stock”), which Preferred
Stock is convertible into shares (the “Underlying Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”), in accordance
with the terms of the Certificate of Designation of Preferences, Rights and
Limitations of Series X Convertible Preferred Stock dated January [•], 2019 (the
“Certificate of Designation”), and (ii) warrants (the “Warrants”), which are
exercisable into shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:

(i) to issue book-entry statements in the name of each Holder representing the
number of Preferred Shares issuable pursuant to the Agreement as set forth on
the Schedule of Purchasers delivered herewith, registered in the name of each
such Holder, with such Preferred Shares bearing the restrictive legends
identified on the Schedule of Purchasers;

(ii) to issue book-entry statements representing shares of Preferred Stock upon
transfer or resale of the Preferred Shares; and

(iii) to issue book-entry statements representing shares of Common Stock upon
the exercise of the Warrants (the “Warrant Shares”) to or upon the order of a
Holder from time to time upon delivery to you of a properly completed and duly
executed Exercise Notice, in the form attached hereto as Annex I, which has been
acknowledged by the Company as indicated by the signature of a duly authorized
officer of the Company thereon together with an indication of receipt of the
exercise price therefor.

Upon the Company’s receipt of a Holder’s duly completed and executed Notice of
Conversion as set forth in Annex A to the Company’s Certificate of Designation,
the Company shall issue to American Stock Transfer & Trust Company, LLC (the
“Transfer Agent”) a letter signed by its counsel authorizing the issuance upon
the conversion of the certain number of shares of the Preferred Stock set forth
in the Notice of Conversion into the Company’s Common Stock and setting forth
the transfer restrictions and legends, if any, to be attached to the Underlying
Shares (the “Counsel Letter”). If the converting Holder has been issued a
physical stock certificate for its Preferred Stock (the “Stock Certificate”),
such Holder shall mail the physical copy of such Stock Certificate to the
Transfer Agent along with an instruction letter specifying (i) the number of
shares of Preferred Stock to be converted into Underlying Shares and

 

2



--------------------------------------------------------------------------------

(ii) whether such Holder would like their remaining Preferred Stock (if any)
kept in book-entry or certificated form (the “Instruction Letter”). Once the
Company has received such Notice of Conversion from the Holder, and the Transfer
Agent has received the Counsel Letter from the Company’s legal counsel and the
Stock Certificate (if any) and the Instruction Letter from the Holder, the
Transfer Agent shall process such Underlying Shares consistent with the
conversion mechanics and timing outlined in Section 6(e) of the Certificate of
Designation.

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Underlying Shares and the Warrant Shares has
been declared effective by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”), or (2) the Preferred Shares, the Underlying Shares and the Warrant Shares
have been sold in conformity with Rule 144 under the Securities Act (“Rule 144”)
or are eligible for sale under Rule 144, without the requirement for the Company
to be in compliance with the current public information required under Rule 144
as to such securities and without volume or manner-of-sale restrictions and
(b) if applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) Trading Days of your receipt of written
confirmation of (1) or (2) above or the Exercise Notice or Notice of Conversion,
you shall remove any restrictive legend or stop transfer order and/or transfer
the Preferred Shares, Underlying Shares and Warrant Shares registered in the
names of Holders to the applicable transferee and such Preferred Shares,
Underlying Shares and Warrant Shares shall not bear any legend restricting
transfer of the Preferred Shares, Underlying Shares and Warrant Shares thereby
and should not be subject to any stop-transfer restriction; provided, however,
that if such Preferred Shares, Underlying Shares and Warrant Shares are not
registered for resale under the Securities Act or able to be sold under Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions, then the book-entry statements for such
Preferred Shares, Underlying Shares and/or Warrant Shares shall bear the
following legend:

THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY FORECLOSURE OR TRANSFER OF THE
SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE PROVISIONS HEREIN, IN THE
SECURITIES PURCHASE AGREEMENT AND

 

3



--------------------------------------------------------------------------------

THE REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE
SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL
PROVISIONS CONTAINED HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Underlying Shares and Warrant
Shares has been declared effective by the Commission under the Securities Act is
attached hereto as Annex II.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

Very truly yours,

ALPINE IMMUNE SCIENCES, INC.

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed:

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

January __, 2019

[Signature Page to Instruction Letter]



--------------------------------------------------------------------------------

Annex I

FORM OF EXERCISE NOTICE

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

Ladies and Gentlemen:

(1) The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Alpine Immune Sciences, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.

(2) The undersigned hereby exercises its right to purchase __________ Warrant
Shares pursuant to the Warrant.

(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):

☐ Cash Exercise

☐ “Cashless Exercise” under Section 10 of the Warrant

(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$___________ in immediately available funds to the Company in accordance with
the terms of the Warrant.

(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.

(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 12 of the Warrant to which this
notice relates.

(7) By its delivery of this Exercise Notice and pursuant to Section 4(b) of the
Warrant, the undersigned certifies to the Company that its representations
contained in Sections 3.2(b), (c) and (d) of the Purchase Agreement are true and
correct as of the date hereof as if remade in their entirety (or, in the case of
any transferee Holder that is not a party to the Purchase Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such transferee Holder as of the date hereof).

Dated: ____________________

Name of Holder: ___________________________

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs American Stock Transfer & Trust
Company, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated __________,
____, from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company, LLC.

 

ALPINE IMMUNE SCIENCES, INC.

By:

 

 

Name:

 

 

Title:

 



--------------------------------------------------------------------------------

Annex II

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: Barry Rosenthal

Re: Alpine Immune Sciences, Inc.

Ladies and Gentlemen:

We are counsel to Alpine Immune Sciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of January [•], 2019, entered into by
and among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers, inter
alia, shares (the “Preferred Shares”) of Series X Convertible Preferred Stock of
the Company, par value $0.001 per share (the “Preferred Stock”), which Preferred
Stock is convertible into shares (the “Underlying Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”), in accordance
with the terms of the Certificate of Designation of Preferences, Rights and
Limitations of Series X Convertible Preferred Stock dated January [•], 2019 (the
“Certificate of Designation”), and (ii) warrants (the “Warrants”), which are
exercisable into shares of Common Stock. Pursuant to that certain Registration
Rights Agreement of even date, the Company agreed to register the resale of the
Common Stock, including, inter alia, the shares of Common Stock issuable upon
exercise of the Warrants and upon conversion of the Preferred Stock
(collectively, the “Registrable Securities”), under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on                 , ____, the Company
filed a Registration Statement on Form S-1 (File No. 333-                ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after review
of the information contained on the Commission’s EDGAR website, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

This letter shall serve as our standing notice to you that the Underlying Shares
and Warrant Shares may be freely transferred by the Purchasers pursuant to the
Registration Statement. You need not require further letters from us to effect
any future legend-free issuance or reissuance of shares of Common Stock to the
Purchasers or the transferees of the Purchasers, as the case may be, as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
__________, ____, provided at the time of such reissuance, the Company has not
otherwise notified you that the Registration Statement is unavailable for the
resale of the Registrable Securities. This letter shall serve as our standing
instructions with regard to this matter.

 

Very truly yours,

WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION

By:

 

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Alpine Immune Sciences, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of January [•], 2019, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company and the
Pricing Committee of the Board of Directors. Such resolutions have not in any
way been amended, modified, revoked or rescinded, have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect.

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments and certificates of designation thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Certificate of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

  

Position

  

Signature

Mitchell H. Gold

  

Chief Executive Officer

                                                

Mark Litton

  

President and Chief Operating Officer

                                                

Paul Rickey

  

Chief Financial Officer

                                                



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of January, 2019.

 

 

Secretary

I, Mitchell H. Gold, Chief Executive Officer, hereby certify that David Miller
is the duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

 

Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OFFICER’S CERTIFICATE

The undersigned, the Chief Executive Officer of Alpine Immune Sciences, Inc., a
Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of January [•], 2019, by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

  1.

The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality or
Material Adverse Effect, in which case, such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the date hereof, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

  2.

The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of __________, _____.

Chief Executive Officer

 

 

Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT H

WIRE INSTRUCTIONS



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LOCK-UP AGREEMENT

January ___, 2019

PIPER JAFFRAY & CO.

800 Nicollet Mall, Suite 1000

Minneapolis, MN 55402

Re: Private Placement of Securities

Ladies and Gentlemen:

The undersigned understands that Piper Jaffray & Co. proposes to act as the
placement agent (the “Placement Agent”), for Alpine Immune Sciences, Inc., a
Delaware corporation (the “Company”), in connection with a proposed private
placement (the “Offering”) of shares (the “Common Shares”) of common stock, par
value $0.001 per share (the “Common Stock”), shares (the “Preferred Shares”) of
Series X Preferred Stock, par value $0.001 per share (the “Preferred Stock”) and
warrants to purchase Common Stock (the “Warrants” and together with the Common
Shares and the Preferred Shares, the “Securities”), of the Company.

In order to induce the Placement Agent to continue its efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) from the date hereof until the earlier of (i) one hundred eighty
(180) days following the closing date of the Offering and (ii) thirty (30) days
following the date of effectiveness of the registration statement registering
the resale of the Common Shares and shares of Common Stock issuable upon
exercise of the Warrants and/or upon the conversion of the Preferred Stock filed
by the Company with the Securities and Exchange Commission in connection with
such Offering, the undersigned will not, without the prior written consent of
the Placement Agent, directly or indirectly, (1) offer, sell, contract to sell,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of any shares of the Common Stock, or any securities
convertible into or exercisable or exchangeable for the Common Stock (including,
without limitation, shares of Common Stock or any such securities which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)); (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Beneficially Owned Shares, Common Stock, or any securities
convertible into or exchangeable for the Common Stock, regardless of whether any
such transaction described herein is to be settled by delivery of the Common
Stock or such other securities, or by delivery of cash or otherwise; (3) make
any demand for, or exercise any right with respect to, the registration of any
of the Beneficially Owned Shares, Common Stock or any security convertible into
or exercisable of exchangeable for the Common Stock; or (4) publicly announce
any intention to do any of the foregoing; provided, however, that the
obligations under this letter agreement (the “Lock-Up Agreement”) shall not
apply to any Securities acquired in connection with the Offering.

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and, provided further, that any such transfer shall not
involve a



--------------------------------------------------------------------------------

disposition for value, (iii) with the prior written consent of Piper Jaffray &
Co., (iv) effected pursuant to any exchange of “underwater” options with the
Company, (v) to any beneficiary of the undersigned pursuant to a will or other
testamentary document or applicable laws of descent; provided that the recipient
agrees to be bound in writing by the restrictions set forth herein or (vi) to a
spouse, former spouse, child or other dependent pursuant to a domestic relations
order or pursuant to a settlement agreement in connection with a domestic
relations matter, provided that, other than with respect to such a transfer done
pursuant to a court order, the assignee or transferee thereof agrees to be bound
in writing by the restrictions set forth herein, (b) the acquisition or exercise
of an option or warrant to purchase shares of Common Stock (or any securities
convertible into or exercisable or exchangeable for Common Stock), including the
sale of a portion of stock to be issued in connection with such exercise to
finance a “cashless” exercise or a “net exercise” to pay the exercise price
and/or withholding tax and remittance obligations, provided that any such shares
issued upon exercise of such option or warrant (or any securities convertible
into or exercisable or exchangeable for Common Stock) shall continue to be
subject to the applicable provisions of this Lock-Up Agreement, (c) the purchase
or sale of the Company’s securities pursuant to a plan, contract or instruction
that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) (a “10b5-1
Plan”) that was in effect prior to the date hereof, (d) the entry into a 10b5-1
Plan, provided that no sales of the Company’s securities may be effected until
after the expiration of the Lock-Up Period and no public announcement or filing
under the Exchange Act of 1934, as amended (the “Exchange Act”), is required of
or voluntarily made by the Company regarding the establishment of such 10b5-1
Plan, (e) the disposition of shares of Common Stock to satisfy any tax
withholding obligations upon the vesting of shares of restricted Common Stock
held by the undersigned or (f) the transfer of shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock
pursuant to a bona fide third party tender offer, merger, consolidation or other
similar transaction made to all holders of the Common Stock involving a “change
of control” of the Company occurring after the consummation of the Offering,
that has been approved by the board of directors of the Company, provided, that
if the tender offer, merger, consolidation or other such transaction is not
completed, the Common Stock owned by the undersigned shall remain subject to the
restrictions contained in this letter agreement. For purposes of clause (f) in
the immediately preceding sentence, “change of control” means the consummation
of any bona fide third party tender offer, merger, consolidation or other
similar transaction the result of which is that any “person” (as defined in
Section 13(d)(3) of the Exchange Act), or group of persons, other than the
Company, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of more than 50% of total voting power of the voting stock of
the Company . For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. None of the restrictions set forth in this Lock-Up Agreement shall apply
to Common Stock acquired in open market transactions. In addition, if the
undersigned is a partnership, limited liability company, trust, corporation or
similar entity, it may distribute the Common Stock or Beneficially Owned Shares
to its partners, members or stockholders; provided, however, that in each such
case, prior to any such transfer, each transferee shall execute a duplicate form
of this Lock-Up Agreement or execute an agreement, reasonably satisfactory to
Piper Jaffray & Co., pursuant to which each transferee shall agree to receive
and hold such Common Stock or Beneficially Owned Shares subject to the
provisions hereof, and there shall be no further transfer except in accordance
with the provisions hereof.

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Beneficially Owned
Shares or Common Stock even if such Beneficially Owned Shares or Common Stock
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
option or put equivalent position or call option or call equivalent position)
with respect to any of the Beneficially Owned Shares or Common Stock or with
respect to any security that includes, relates to, or derives any significant
part of its value from such Beneficially Owned Shares or Common Stock.

 

2



--------------------------------------------------------------------------------

The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.

The undersigned understands that, if the Securities Purchase Agreement executed
by the Company and the Purchasers in connection with the Offering does not
become effective, or if the Offering shall terminate or be terminated prior to
payment for and delivery of the Securities to be sold thereunder, or if the
Purchase Agreement has not been executed within thirty (30) days of the date
hereof, this Lock-Up Agreement shall be automatically terminated and the
undersigned shall be released from all obligations under this Lock-Up Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned. The undersigned agrees that
Purchasers of the Securities in the Offering shall be intended third-party
beneficiaries of the undersigned’s obligations under this Lock-Up Agreement.

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours,

Print Name:

 

         

Print Title:

 

         

Signature:

 

         

 

3



--------------------------------------------------------------------------------

EXHIBIT J

LIST OF DIRECTORS AND EXECUTIVE OFFICERS

EXECUTING LOCK-UP AGREEMENTS

Robert Conway

Peter Thompson, M.D.

James N. Topper M.D., Ph.D.

Paul Sekhri

Mitchell H. Gold, M.D.

Stanford Peng, M.D., Ph.D.

Paul Rickey

Mark Litton, Ph.D.

Jay Venkatesan, M.D.

Christopher Peetz



--------------------------------------------------------------------------------

EXHIBIT K

CERTIFICATE OF DESIGNATION OF SERIES X PREFERRED STOCK

ALPINE IMMUNE SCIENCE, INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES X CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

ALPINE IMMUNE SCIENCES, INC., Delaware corporation (the “Corporation”), in
accordance with the provisions of Section 103 of the Delaware General
Corporation Law (the “DGCL”) does hereby certify that, in accordance with
Sections 141(c) and 151 of the DGCL, the following resolution was duly adopted
by a committee of the Board of Directors of the Corporation acting upon
authority delegated by the Board, on January [•], 2019:

RESOLVED, pursuant to authority expressly set forth in the Amended and Restated
Certificate of Incorporation of the Corporation (the “Certificate of
Incorporation”), the issuance of a series of Preferred Stock designated as the
Series X Convertible Preferred Stock, par value $0.001 per share, of the
Corporation is hereby authorized and the designation, number of shares, powers,
preferences, rights, qualifications, limitations and restrictions thereof (in
addition to any provisions set forth in the Certificate of Incorporation that
are applicable to the Preferred Stock of all classes and series) are hereby
fixed, and the Certificate of Designation of Preferences, Rights and Limitations
of Series X Convertible Preferred Stock (the “Certificate of Designation”) is
hereby approved as follows:

SERIES X CONVERTIBLE PREFERRED STOCK

SECTION 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act of 1933, as amended. With respect to a Holder, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Holder will be deemed to be an Affiliate of
such Holder.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified into.



--------------------------------------------------------------------------------

“Conversion Price” for the Series X Preferred Stock shall be $[•], subject to
adjustment as provided herein.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series X Preferred Stock in accordance with the
terms hereof.

“DGCL” shall mean the Delaware General Corporation Law.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Holder” means any holder of Series X Preferred Stock.

“Issuance Date” means the first date on which any shares of Series X Preferred
Stock are issued by the Corporation.

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
January 15, 2019 by and among Alpine Immune Sciences, Inc., a Delaware
corporation, and each purchaser identified on the signature pages thereto.

“Stated Value” means $[•] per share, subject to increase as set forth in
Section 3 below.

“Threshold Amount” means 19.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock pursuant to an applicable Notice of Conversion.

“Trading Day” means a day on which the Common Stock is traded for any period on
a principal securities exchange or if the Common Stock is not traded on a
principal securities exchange, on a day that the Common Stock is traded on
another securities market on which the Common Stock is then being traded.

SECTION 2. Designation, Amount and Par Value; Assignment.

(a) The series of preferred stock designated by this Certificate of Designation
shall be designated as the Corporation’s Series X Convertible Preferred Stock
(the “Series X Preferred Stock”) and the number of shares so designated shall be
[•]. The Series X Preferred Stock shall have a par value of $0.001 per share.

(b) The Corporation shall register shares of the Series X Preferred Stock, upon
records to be maintained by the Corporation for that purpose (the “Series X
Preferred Stock Register”), in the name of the Holders thereof from time to
time. The Corporation may deem and treat the registered Holder of shares of
Series X Preferred Stock as the absolute owner thereof for the purpose of any
conversion thereof and for all other purposes. Shares of Series X Preferred
Stock will be issued in book-entry form. If physical certificates are requested
by the Holder, the



--------------------------------------------------------------------------------

Corporation will use commercially reasonable efforts to prepare and deliver such
physical certificate as soon as reasonably practicable. The Corporation shall
register the transfer of any shares of Series X Preferred Stock in the Series X
Preferred Stock Register, upon surrender of the certificates (if applicable)
evidencing such shares to be transferred, duly endorsed by the Holder thereof,
to the Corporation at its address specified herein. Upon any such registration
or transfer, a new book-entry notation (or certificate, if previously requested)
evidencing the shares of Series X Preferred Stock so transferred shall be issued
to the transferee and a new book-entry notation (or certificate, if previously
requested) evidencing the remaining portion of the shares not so transferred, if
any, shall be issued to the transferring Holder, within three (3) Business Days,
or as soon as reasonably practicable if a certificate is requested. The
provisions of this Certificate of Designation are intended to be for the benefit
of all Holders from time to time and shall be enforceable by any such Holder.

SECTION 3. Dividends. Holders shall be entitled to receive, and the Corporation
shall pay, dividends on shares of Series X Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis) to and in the same form as dividends
(other than dividends in the form of Common Stock, which shall be made in
accordance with Section 7(a)) actually paid on shares of the Common Stock when,
as and if such dividends (other than dividends in the form of Common Stock,
which shall be made in accordance with Section 7(a)) are paid on shares of the
Common Stock. Other than as set forth in the previous sentence, no other
dividends shall be paid on shares of Series X Preferred Stock; and the
Corporation shall pay no dividends (other than dividends in the form of Common
Stock) on shares of the Common Stock unless it simultaneously complies with the
previous sentence. All declared but unpaid dividends on shares of Series X
Preferred Stock shall increase the Stated Value of such shares, but when such
dividends are actually paid any such increase in the Stated Value shall be
rescinded.

SECTION 4. Voting Rights. Except as otherwise provided herein or as otherwise
required by the DGCL, the Series X Preferred Stock shall have no voting rights.
However, as long as any shares of Series X Preferred Stock are outstanding, the
Corporation shall not, without the affirmative vote of the Holders of a majority
of the then outstanding shares of the Series X Preferred Stock, (i) alter or
change adversely the powers, preferences or rights given to the Series X
Preferred Stock or alter or amend this Certificate of Designation, amend or
repeal any provision of, or add any provision to, the Certificate of
Incorporation or bylaws of the Corporation, or file any articles of amendment,
certificate of designations, preferences, limitations and relative rights of any
series of preferred stock, if such action would adversely alter or change the
preferences, rights, privileges or powers of, or restrictions provided for the
benefit of the Series X Preferred Stock in a manner materially different than
the effect on the Common Stock, regardless of whether any of the foregoing
actions shall be by means of amendment to the Certificate of Incorporation or by
merger, consolidation or otherwise, (ii) issue further shares of Series X
Preferred Stock or increase or decrease (other than by conversion) the number of
authorized shares of Series X Preferred Stock, or (iii) enter into any agreement
with respect to any of the foregoing.

Any vote required or permitted under Section 4 may be taken at a meeting of the
Holders of the Series X Preferred Stock or through the execution of an action by
written consent in lieu of such meeting, provided that the consent is executed
by Holders representing a majority of the then outstanding shares of Series X
Preferred Stock.



--------------------------------------------------------------------------------

SECTION 5. Liquidation. Upon any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the assets of
the Corporation available for distribution to its stockholders shall be
distributed pari passu among the holders of the shares of Common Stock and
Series X Preferred Stock, pro rata based on the number of shares held by each
such holder, treating for this purpose all such securities as if they had been
converted to Common Stock pursuant to the terms of the Certificate of
Incorporation (without regard to the Threshold Amount) immediately prior to such
Liquidation. The Corporation shall mail written notice of any such Liquidation
not less than thirty (30) days prior to the payment date stated therein, to each
Holder of shares of Series X Preferred Stock.

SECTION 6. Conversion.

(a) Conversions at Option of Holder. Each share of Series X Preferred Stock
shall be convertible, at any time and from time to time from and after the
Issuance Date, at the option of the Holder thereof, into a number of shares of
Common Stock equal to the product of the Conversion Ratio and the number of
shares of Series X Preferred Stock to be converted. Holders shall effect
conversions by providing the Corporation with the form of conversion notice
attached hereto as Annex A (a “Notice of Conversion”), duly completed and
executed. Other than a conversion following a Fundamental Transaction or
following a notice provided for under Section 7(d)(ii), the Notice of Conversion
must specify at least a number of shares of Series X Preferred Stock to be
converted equal to the lesser of (x) 100 shares (such number subject to
appropriate adjustment following the occurrence of an event specified in
Section 7(a)) and (y) the number of shares of Series X Preferred Stock then held
by the Holder. Provided the Corporation’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, the
Notice of Conversion may specify, at the Holder’s election, whether the
applicable Conversion Shares shall be credited to the DTC participant account
nominated by the Holder through DTC’s Deposit Withdrawal Agent Commission system
(a “DWAC Delivery”). The “Conversion Date”, or the date on which a conversion
shall be deemed effective, shall be defined as the Trading Day that the Notice
of Conversion, completed and executed, is sent by facsimile to, and received
during regular business hours by, the Corporation; provided, that the original
certificate(s) (if any) representing such shares of Series X Preferred Stock
being converted, duly endorsed, and the accompanying Notice of Conversion, are
received by the Corporation within three (3) Trading Days thereafter. In all
other cases, the Conversion Date shall be defined as the Trading Day on which
the original shares of Series X Preferred Stock being converted, duly endorsed,
and the accompanying Notice of Conversion, are received by the Corporation. The
calculations set forth in the Notice of Conversion shall control in the absence
of manifest or mathematical error.

(b) Conversion Ratio. The “Conversion Ratio” for each share of Series X
Preferred Stock shall be equal to the Stated Value divided by the Conversion
Price.

(c) Threshold Amount Limitation. Notwithstanding anything herein to the
contrary, until the Requisite Approval (as defined below) has been obtained, the
Corporation shall not effect any conversion of the Series X Preferred Stock, and
a Holder shall not have the right to convert, and shall be deemed not to have
converted, any portion of the Series X Preferred Stock, to the extent that,
after giving effect to an attempted conversion set forth on an applicable Notice
of Conversion, such Holder (together with any other Persons whose beneficial
ownership of



--------------------------------------------------------------------------------

Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
or Section 16 of the Exchange Act and the applicable regulations of the
Commission, including any “group” of which the Holder is a member (the
foregoing, “Attribution Parties”)) would beneficially own a number of shares of
Common Stock in excess of the Threshold Amount. For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by such Holder
and its Attribution Parties shall include the number of shares of Common Stock
issuable upon conversion of the Series X Preferred Stock subject to the Notice
of Conversion with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which are issuable upon
(A) conversion of the remaining, unconverted shares of Series X Preferred Stock
beneficially owned by such Holder or any of its Attribution Parties, and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Corporation (including any warrants) beneficially owned
by such Holder or any of its Attribution Parties that, in the case of both
(A) and (B), are subject to a limitation on conversion or exercise similar to
the limitation contained herein. For purposes of this Section 6(c), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the applicable regulations of the Commission. In addition, for purposes
of this Certificate of Designation, “group” has the meaning set forth in
Section 13(d) of the Exchange Act and the applicable regulations of the
Commission. In order to ensure that a Holder and its Attribution Parties do not
exceed the Threshold Amount in connection with any Notice of Conversion, upon
delivery of any Notice of Conversion, such Holder shall inform the Corporation
in such Notice of Conversion of the number of shares of Common Stock then
beneficially owned by such Holder and its Attribution Parties as determined in
accordance with Section 13(d) of the Exchange Act and the applicable regulations
of the Commission, and such notice shall be deemed not to be delivered to the
extent (and only to the extent) such Threshold Amount would be exceeded. The
Corporation shall be entitled to rely on representations made to it by the
Holder in any Notice of Conversion regarding beneficial ownership of shares of
Common Stock. Upon the written request of a Holder, the Corporation shall,
within three (3) Trading Days thereof, confirm in writing to such Holder (which
may be via email) the number of shares of Common Stock then outstanding.

(d) Nasdaq Conversion Limits; Solicitation of Stockholder Approval.
Notwithstanding Section 6(a) and Section 6(c), the Corporation shall not be
required to issue any shares of Common Stock to a given Holder upon conversion
by such Holder (or its assigns) of any shares of Series X Preferred Stock to the
extent (and only to the extent) that such conversion would result in a given
Holder (including its predecessors-in-interest) beneficially owning a number of
shares of Common Stock in excess of the amount that has been approved by the
Corporation’s stockholders in accordance with the stockholder approval
requirements of Nasdaq Marketplace Rule 5635 (a “Blocked Conversion”). The
Corporation shall solicit the approval required under Nasdaq Marketplace Rule
5635 of its stockholders for the issuance of the full amount of shares of Common
Stock otherwise issuable upon the conversion of all shares of Series X Preferred
Stock authorized and designated under this Certificate of Designation and
without regard to the Blocked Conversion (the “Requisite Approval”) at its first
annual meeting of stockholders after the Issuance Date and at each annual
meeting of the Corporation’s stockholders thereafter to the extent the Requisite
Approval has not then been obtained.



--------------------------------------------------------------------------------

(e) Mechanics of Conversion

(i) Delivery of Certificate or Electronic Issuance Upon Conversion. Not later
than two (2) Trading Days after the applicable Conversion Date, or if the Holder
requests the issuance of physical certificate(s), as soon as reasonably
practicable after receipt by the Corporation of the original certificate(s)
representing such shares of Series X Preferred Stock being converted, duly
endorsed, and the accompanying Notice of Conversion (the “Share Delivery Date”),
the Corporation shall (a) electronically transfer such Conversion Shares by
crediting the DTC participant account nominated by the Holder through DTC’s DWAC
system, or (b), if physical certificates are requested by the Holder, use
commercially reasonable efforts to prepare and deliver, or cause to be
delivered, as soon as reasonably practicable to the converting Holder a physical
certificate or certificates representing the number of Conversion Shares being
acquired upon the conversion of shares of Series X Preferred Stock. If in the
case of any Notice of Conversion such certificate or certificates are not
delivered to or as directed by or, in the case of a DWAC Delivery, such shares
are not electronically delivered to or as directed by, the applicable Holder by
the Share Delivery Date, the applicable Holder shall be entitled to elect to
rescind such Conversion Notice by written notice to the Corporation at any time
on or before its receipt of such certificate or certificates for Conversion
Shares or electronic receipt of such shares, as applicable, in which event the
Corporation shall promptly return to such Holder any original Series X Preferred
Stock certificate delivered to the Corporation and such Holder shall promptly
return to the Corporation any Common Stock certificates or otherwise direct the
return of any shares of Common Stock delivered to the Holder through the DWAC
system, representing the shares of Series X Preferred Stock unsuccessfully
tendered for conversion to the Corporation.

(ii) Obligation Absolute. Subject to Section 6(c) and Section 6(d) and subject
to Holder’s right to rescind a Conversion Notice pursuant to Section 6(e)(i),
the Corporation’s obligation to issue and deliver the Conversion Shares upon
conversion of Series X Preferred Stock in accordance with the terms of this
Certificate of Designation are absolute and unconditional, irrespective of any
action or inaction by a Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by such Holder or any
other Person of any obligation to the Corporation or any violation or alleged
violation of law by such Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares. Subject to Section 6(c) and Section 6(d) and subject to Holder’s right
to rescind a Conversion Notice pursuant to Section 6(e)(i), in the event a
Holder shall elect to convert any or all of its Series X Preferred Stock, the
Corporation may not refuse conversion based on any claim that such Holder or
anyone associated or affiliated with such Holder has been engaged in any
violation of law, agreement or for any other reason, unless an injunction from a
court, on notice to Holder, restraining and/or enjoining conversion of all or
part of the Series X Preferred Stock of such Holder shall have been sought and
obtained by the Corporation. In the absence of such injunction, the Corporation
shall, subject to Section 6(c) and Section 6(d) and subject to Holder’s right to
rescind a Conversion Notice pursuant to Section 6(e)(i), issue Conversion Shares
upon a properly noticed conversion. Nothing herein shall limit a Holder’s right
to pursue actual damages for the Corporation’s failure to deliver Conversion
Shares within the period specified herein and such Holder shall have the right
to pursue all remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief;
provided, that Holder shall not receive duplicate damages for the Corporation’s
failure to deliver Conversion Shares within the period specified herein. The
exercise of any such rights shall not prohibit a Holder from seeking to enforce
damages pursuant to this Certificate of Designation or under applicable law.



--------------------------------------------------------------------------------

(iii) Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series X Preferred Stock, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holders of the Series X
Preferred Stock, not less than such aggregate number of shares of the Common
Stock as shall be issuable (taking into account the adjustments of Section 7)
upon the conversion of all outstanding shares of Series X Preferred Stock. The
Corporation covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
non-assessable.

(iv) Fractional Shares. No fractional shares or scrip representing fractional
shares of Common Stock shall be issued upon the conversion of the Series X
Preferred Stock. As to any fraction of a share which a Holder would otherwise be
entitled to receive upon such conversion, the Corporation shall pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price.

(v) Transfer Taxes. The issuance of book-entry notations (or certificates, if
requested) for shares of the Common Stock upon conversion of the Series X
Preferred Stock shall be made without charge to any Holder for any documentary
stamp or similar taxes that may be payable in respect of the issue or delivery
of such book-entry notations (or such certificates, if requested), provided,
that the Corporation shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
book-entry notation (or such certificate) upon conversion in a name other than
that of the registered Holder(s) of such shares of Series X Preferred Stock and
the Corporation shall not be required to issue or deliver such book-entry
notation (or such certificate) unless or until the Person or Persons requesting
the issuance thereof shall have paid to the Corporation the amount of such tax
or shall have established to the satisfaction of the Corporation that such tax
has been paid.

(f) Status as Stockholder. Upon each Conversion Date: (i) the shares of Series X
Preferred Stock being converted shall be deemed converted into shares of Common
Stock; and (ii) the Holder’s rights as a holder of such converted shares of
Series X Preferred Stock shall cease and terminate, excepting only the right to
receive book-entry notations (or certificates, if requested) for such shares of
Common Stock and to any remedies provided herein or otherwise available at law
or in equity to such Holder because of a failure by the Corporation to comply
with the terms of this Certificate of Designation. In all cases, the holder
shall retain all of its rights and remedies for the Corporation’s failure to
convert Series X Preferred Stock.

SECTION 7. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while any
shares of Series X Preferred Stock are outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock with respect to the then outstanding shares of Common Stock;
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares; or (iii) combines (including by way of a reverse stock split)
outstanding shares of



--------------------------------------------------------------------------------

Common Stock into a smaller number of shares, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Corporation) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event (excluding
any treasury shares of the Corporation). Any adjustment made pursuant to this
Section 7(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision or combination.

(b) Fundamental Transaction. If, at any time while any shares of Series X
Preferred Stock are outstanding, the Corporation effects (i) any merger or
consolidation of the Corporation with or into another Person, (ii) any sale of
all or substantially all of its and its subsidiaries’ assets, taken as a whole,
(iii) any reclassification of the Common Stock (other than a change to par
value, or from par value to no par value or changes resulting from a combination
or subdivision) or (iv) any statutory exchange of the outstanding shares of
Common Stock, as a result of which, the holders of the Common Stock would be
entitled to receive, or their Common Stock would be converted into, or exchanged
for, shares, stock, other securities, or other property or assets (including
cash or any combination thereof) (each, a “Fundamental Transaction”) then, to
the extent then permitted under applicable laws, rules and regulations
(including the rules of the Nasdaq Stock Market or any exchange on which the
Common Stock is then listed), upon any subsequent conversion of Series X
Preferred Stock, the Holders shall have the right to receive, for each share of
Common Stock that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash, assets or property as it would have been entitled to
receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the Holder of one share of
Common Stock. The amount of such securities, cash, assets or property to be
received by such Holder shall be determined based upon the Conversion Ratio in
effect immediately prior to the consummation of such Fundamental Transaction.

If holders of Common Stock are given any choice as to the securities, cash,
assets or property to be received in a Fundamental Transaction, then each Holder
shall be given the same choice as to the consideration it receives upon any
conversion of such Holder’s shares of Series X Preferred Stock following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions should any shares of Series X Preferred Stock remain outstanding
after a Fundamental Transaction, any successor to the Corporation or surviving
entity in such Fundamental Transaction shall file a new Certificate of
Designation with the same terms and conditions and issue to the Holders new
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into such securities, cash,
assets or property. The terms of any agreement to which the Corporation is a
party and pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 7(b) and ensuring that the outstanding shares of
Series X Preferred Stock (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
The Corporation (or any successor) shall, within thirty (30) days of the
effective time of any Fundamental Transaction, provide written notice to the
Holders of the occurrence of such event and of the kind and amount of the cash,
securities, assets or other property. Failure to deliver such notice shall not
affect the operation of this Section 7.



--------------------------------------------------------------------------------

(c) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the number of shares of Common Stock
issued and outstanding (excluding any treasury shares of the Corporation).

(d) Notice to the Holders.

(i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Ratio after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

(ii) Other Notices. If (A) the Corporation shall declare a dividend (or any
other distribution in whatever form) on the Common Stock, (B) the Corporation
shall declare a special nonrecurring cash dividend on or a redemption of the
Common Stock, (C) the Corporation shall authorize the granting to all holders of
the Common Stock of rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights, (D) the approval of any
stockholders of the Corporation shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Corporation is a party, any sale or transfer of all or substantially all of the
assets of the Corporation, or any compulsory share exchange whereby the Common
Stock is converted into other securities, cash or property, or (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of the shares of Series X Preferred Stock, and shall
cause to be delivered to each Holder at its last address as it shall appear upon
the stock books of the Corporation, at least twenty (20) calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Corporation or any of
its subsidiaries, the Corporation shall simultaneously file such notice with the
Commission on a Current Report on Form 8-K.



--------------------------------------------------------------------------------

SECTION 8. Miscellaneous.

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at 201 Elliott Avenue West, Suite 230, Seattle, Washington 98119,
Facsimile No.: (206) 316-8383 (with a copy emailed to
ir@alpineimmunesciences.com, which shall not constitute notice), Attention:
Chief Financial Officer, with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati, Professional Corporation, 701 Fifth Avenue,
Suite 5100, Seattle, Washington 98104, Attention: Patrick Schultheis and Michael
Nordtvedt, or such other mailing address as the Corporation may specify for such
purposes by notice to the Holders delivered in accordance with this
Section 8(a). Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile, email, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number, email address
or mailing address of such Holder appearing on the books of the Corporation, or
if no such facsimile number, email address, or mailing address appears on the
books of the Corporation, at the principal place of business of such Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of: (i) the date of transmission, if such notice or
communication is delivered via facsimile or email prior to 5:30 p.m. (New York
City time) on any date, (ii) the date immediately following the date of
transmission, if such notice or communication is delivered via facsimile or
email between 5:30 p.m. and 11:59 p.m. (New York City time) on any date,
(iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

(b) Lost or Mutilated Series X Preferred Stock Certificate. If a Holder’s Series
X Preferred Stock certificate, if applicable, shall be mutilated, lost, stolen
or destroyed, the Corporation shall execute and deliver, if requested by the
Holder, in exchange and substitution for and upon cancellation of a mutilated
certificate, or in lieu of or in substitution for a lost, stolen or destroyed
certificate, a new certificate for the shares of Series X Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership thereof,
reasonably satisfactory to the Corporation and, in each case, customary and
reasonable indemnity, if requested. Applicants for a new certificate under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.

(c) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing. Notwithstanding any provision in this
Certificate of Designation to the contrary, any provision contained herein and
any right of the Holders of Series X Preferred Stock granted hereunder may be
waived as to all shares of Series X Preferred Stock (and the Holders thereof)
upon the written consent of the Holders of a majority of the shares of Series X
Preferred Stock then outstanding, unless a higher percentage is required by the
DGCL, in which case the written consent of the Holders of not less than such
higher percentage shall be required.



--------------------------------------------------------------------------------

(d) Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

(e) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

(f) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

(g) Status of Converted Series X Preferred Stock. If any shares of Series X
Preferred Stock shall be converted by the Corporation, such shares shall resume
the status of authorized but unissued shares of preferred stock and shall no
longer be designated as Series X Preferred Stock.

(h) Redemption by the Corporation. The Series X Preferred Stock shall not be
redeemable by the Corporation.

(i) Transfer Agent, Registrar and Conversion Agent. The duly appointed transfer
agent, registrar, conversion and dividend paying agent for shares of Series X
Preferred Stock shall be American Stock Transfer & Trust Company, LLC (the
“Transfer Agent”). The Corporation may, in its sole discretion, remove the
Transfer Agent in accordance with the agreement between the Corporation and the
Transfer Agent; provided, that the Corporation shall appoint a successor
transfer agent who shall accept such appointment prior to the effectiveness of
such removal.

(j) Form. To the extent issued in certificated form, the Series X Preferred
Stock shall be issued in the form of one or more definitive shares in fully
registered form in substantially the form attached hereto as Exhibit A (each, a
“Series X Preferred Stock Certificate”), which is hereby incorporated in and
expressly made a part of this Certificate of Designation. Each Series X
Preferred Stock Certificate shall reflect the number of shares of Series X
Preferred Stock represented thereby, and may have notations, legends or
endorsements required by law, stock exchange rules, agreements to which the
Corporation is subject, if any, or usage (provided that any such notation,
legend or endorsement is in a form acceptable to the Corporation). Each Series X
Preferred Stock Certificate shall be registered in the name or names of the
Person or Persons specified by the depositary in a written instrument to the
registrar.

The Chairman of the Board, Chief Executive Officer, President or Chief Financial
Officer and either the Treasurer or the Secretary of the Corporation shall sign
each Series X Preferred Stock Certificate for the Corporation, in accordance
with the Corporation’s bylaws and applicable law, by manual or facsimile
signature. If an officer whose signature is on a Series X Preferred Stock
Certificate no longer holds that office at the time the Transfer Agent
countersigned the Series X Preferred Stock Certificate, the Series X Preferred
Stock Certificate shall be valid nevertheless.



--------------------------------------------------------------------------------

A Series X Preferred Stock Certificate shall not be valid until an authorized
signatory of the Transfer Agent manually countersigns Series X Preferred Stock
Certificate. Each Series X Preferred Stock Certificate shall be dated the date
of its countersignature.

********************



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Alpine Immune Science, Inc. has caused this Certificate of
Designation of Preferences, Rights and Limitations of Series X Convertible
Preferred Stock to be executed by its duly authorized officer this          day
of January, 2019.

 

 

[Name]

[Title]



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER

IN ORDER TO CONVERT SHARES OF SERIES X PREFERRED STOCK)

The undersigned Holder hereby irrevocably elects to convert the number of shares
of Series X Preferred Stock indicated below, represented by stock certificate
No(s).          or book entry notation (the “Preferred Stock Certificates”),
into shares of common stock, par value $0.001 per share (the “Common Stock”), of
Alpine Immune Science, Inc., a Delaware corporation (the “Corporation”), as of
the date written below. If securities are to be issued in the name of a person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto. Capitalized terms utilized but not defined herein shall
have the meaning ascribed to such terms in that certain Certificate of
Designation of Preferences, Rights and Limitations of Series X Convertible
Preferred Stock (the “Certificate of Designation”) filed by the Corporation with
the Delaware Secretary of State on January         , 2019.

The Holder and its Attribution Parties (as defined in the Certificate of
Designation) together beneficially own an aggregate of          shares of Common
Stock, as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the applicable regulations of the Securities and
Exchange Commission.

Conversion calculations:

 

Date to Effect Conversion:                
                                         
                                         
                                         
                                                               

Number of shares of Series X Preferred Stock owned prior to
Conversion:                                       
                                         
                                              

Number of shares of Series X Preferred Stock to be Converted:    
                                         
                                         
                                                          

Number of shares of Common Stock to be
Issued:                                        
                                         
                                         
                                           

Address for delivery of physical certificates:           
                                         
                                         
                                         
                                       

Or for DWAC Delivery:                                                          
                                         
                                         
                                                                   

DWAC Instructions:                                          
                                         
                                         
                                         
                                               



--------------------------------------------------------------------------------

Broker no:

  

         

Account no:

  

         

 

HOLDER

By: 

 



 

Name:

 

         

 

Title:

 

         

 

Date:

 

         



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SERIES X CONVERTIBLE PREFERRED STOCK CERTIFICATE



--------------------------------------------------------------------------------

LOGO [g673408n1.jpg]

PX-U SEE REVERSE SIDE FOR RESTRICTIVE LEGEND(S) ALPINE IMMUNE SCIENCES, INC. IN
CORPORA TED UNDER THE LAWS OF THE STATE OF DELAWARE SERIES X CONVERTIBLE
PREFERRED STOCK CERTIFICATE *(_)* Shares Series X Preferred Stock THIS CERTIFIES
THAT *[]* is the record holder of *[]* shares of Series X Convertible Preferred
Stock of Alpine Immune Sciences, Inc., hereinafter designated the “Corporation,”
par value $0.001 per share, transferable only on the share register of said
Corporation, in person or by duly authorized attorney, upon surrender of this
certificate properly endorsed or assigned. This Certificate and the shares
represented hereby are issued and shall be held subject to all the provisions of
the Certificate of Incorporation and the Bylaws of the Corporation and any
amendments thereof, copies of which are on file at the office of the
Corporation, and made a part hereof as fully as though the provisions of said
Certificate of Incorporation and Bylaws were imprinted in full on this
Certificate, to all of which the holder of this Certificate, by acceptance
hereof, assents and agrees to be bound. The shares represented by this
Certificate are subject to the legend(s) affixed to the back of this
Certificate. The shares represented by this Certificate are convertible into
shares of the Corporation’s Common Stock at the election of the holder and upon
the occurrence of certain events as set forth in the Certificate of
lncorporation of the Corporation. . A statement of all the rights, preferences,
privileges; and restrictions granted to or imposed upon the respective classes
or series of shares of stock of the Corporation and upon the holders thereof may
be obtained by any stockholder, upon request, at the principal office of the
Corporation, and the Corporation will furnish any stockholder, upon request and
without charge, a copy of such statement. IN WITNESS WHEREOF, this Corporation’s
duly authorized officers have signed this Certificate as of ___________, 2019.
David D. Miller, Secretary Mitchell H. Gold, Chief Executive Officer LITHO IN
U.S.A



--------------------------------------------------------------------------------

LOGO [g673408n2.jpg]

FOR VALUE RECE£VED, HEREBY SELL, ASSIGN AND TRANSFER ____ SHARES REPRESENTED BY
TIDS CERTIFICATE TO ______________ AND HEREBY IRREVOCABLY APPOINT AS ATTORNEY TO
TRANSFER THESE SHARES ON THE SHARE REGISTER OF THE CORPORATION. DATED
____________________ ___ (Stockholder) (Witness) (Stockholder) NOTICE: THE
SIGNATURE ON THIS ASSIGNMENT MUST CORRESPOND EXACTLY WITH THE NAME AS WRITTEN ON
THE FACE OF THIS CERTIFICATE. THE OFFER AND SALE OF THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACr’), OR ANY
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF (A)
AN. EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER TIIE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY FORECLOSURE OR TRANSFER OF THE
SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE PROVISIONS HEREIN, IN THE
SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND UPON
FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE
SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE SECURITIES PURCHASE
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.